 CRANSTON PRINT WORKS COMPANY537sufficient community of interest,to constitute an appropriate bargain-ing unit.'In determining the unit placement of employees in job classificationssimilar to the cameramen and video switchers, the Board has includedthem in units together either with the engineering department orprogram department personnel, depending on the organizational setupof the particular station involved'Here it is clear that the camera-men and video switchers are part of the program production depart-ment.Furthermore, these employees are not required. to have anytechnical knowledge as are the engineers.They are not as highlypaid as the engineers, and they do not interchange with the engineers.In view of the foregoing we shall not include them in the unit withthe engineering department employees.Further, as the cameramen-film editors and video switchers are asegment of the program production department, they do not by them-selves constitute a separate unit for bargaining purposes.We find that all engineering department employees at WTTV in-cluding the stockroom clerk, but excluding cameramen, video switch-ers, all othere employees, office clericals, guards, the chief engineer,and other supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]- '3 SeeEmpire Coil Co., Inc,106 NLRB 10694 SeeColumbia Broadcasting System, Inc.,108 NLRB 1468, 1472, and cases cited thereinCranston Print Works CompanyandTextileWorkers Union ofAmerica, AFL-CIO.CasesNot. 11-CA-706 and 11-CA-765.February 27,1956DECISION AND ORDEROn January 6, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed -exceptions to the Intermediate Report and a supporting brief.' Pur-e The Respondent also filed a motion to reopen the record to include among the exhibitsa copy of a collective-bargaining agreement alleged to have been entered into after thehearing in this caseThis motion is opposed by the General Counsel. As the parties havenot had opportunity to litigate the further facts surrounding the execution of such docu-ment, and as in any event we find the contract immaterial to our disposition of the issueshereinafter set forth, the motion is hereby denied.115 NLRB No. 89. 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuant to the Respondent's request, oral argument was held on Septem-ber 1, 1955, before the Board in Washington, D. C.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, the oral argument, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, only insofar as they areconsistentwith this Decision and Order.Interference,Restraint, and CoercionThe TrialExaminerfound, andwe agree, that the Respondent vio-lated Section8 (a) (1) of the Act by :Plant ManagerGregory's threatto discharge employee Sextonif he heardof Sextonpassing out anymore union cards;Gregory'sstatementto employee Hoots that "ifthe Union got in he would probably have to close the plant," and sub-sequent remarkto Hoots that if the Union did get in he "would makeit hard andfight it to the finish";and ForemanGambrell's offer tosee that employeeBobo got-a desk job if Bobo would help theRespond-ent fight the Union a In the light of the Respondent's threats of re-prisal and promisesof benefit,we also agreethat Gregory's inquiry-whether employee Toney was going to be "agin him or for him" waslikewisecoercive and violative of Section 8 (a) (1).The TrialExaminerfound that Foreman Gambrell offered to betemployee Barnett $100 that, if the Union came in the plant wouldclose down within 2 weeks.He further found that shortly thereafterForeman Parker inquired of Barnett as to what he and Gambrell hadbeen talking about and, upon receiving Barnett's reply, said, "Well,you know he is right, the Company moved down here to get awayfrom organized labor and if they come in here, they will move fromhere, too."These findings are based upon Barnett's testimony whichthe Trial Examiner has credited.However, the Trial Examiner hasnot mentioned, and apparently not considered, the testimony of twoother witnesses, evidently relating to the same series of conversationswith Foremen Gambrell and Parker, which discloses a somewhat dif-version of the first of these conversations from that givenferentby Barnett.Thus employee Hamilton, whose testimony the TrialExaminer has credited as to other matters, testified in substance thathe initiated the conversation with Gambrell by asking him if he hadnot been going around offering to make a bet that the plant wouldclose down if the Unioncamein, and that Gambrell replied that he2We find no merit in the Respondent's contention that the Trial Examiner was biasedand prejudiced.8 Bobo's testimony further reveals that Gambrell threatened that if Bobo rejected theoffer he need not expect any favors from the Respondent. CRANSTON PRINT WORKS COMPANY539did not have money to put on it but still said that if the Union camein the plant would close down. Employee Higgins, likewise creditedby the Trial Examiner in other respects, testified that he,was presentwhen Hamilton asked Gambrell about wanting to bet, and also testi-fied, as did Hamilton, concerning Gambrell's reply.The threewitnesses,Hamilton,Higgins, and Barnett, were substantially inagreement that Parker made a remark such as that quoted above,following the conversation which they testified they had had withGambrell.We believe it to be evident that the testimony of these threewitnesses, in fact, related to the same series of remarks by ForemanGambrell and Parker.4And we further are of the opinion thatHamilton's and Higgins' testimony more correctly reflects the sub-stance of Hamilton's conversation with Foreman Gambrell.5Uponthe entire record, We find that Gambrell reiterated to employeesHamilton, Higgins, and Barnett a statement that the plant wouldclose down if the Union came in, and that Foreman Parker thereafteraffirmed Gambrell's remark, adding in substance that the Respondenthad come to this location to get away from organized labor and, if theUnion came in, would move from this location too.We further findthat by these remarks of Foreman Gambrell and Parker theRespondent violated Section 8 (a) (1) of the Act.The Trial Examiner further found, and we agree, that the Respond-ent violated Section 8 (a) (1) through certain statements appearing ina lettercirculated by Plant Manager Gregory to the employees 3 daysbefore the representation election.The letter's introductory para-graph called attention to the Union's organizational campaign withthe statement that "Since this campaign has started, a lot of propa-ganda, rumors and statements have been made in and about our plant,"and that "In order that you may know where you stand with respectto these various statements, I am going to point out to you which*we note that there is some disparity among these witnesses as to the time of theseremarks, but we do not believe it is such as to impair their credibility or to indicate thatthey were not in fact testifying to the same conversations.Thus Barnett placed the dateof these conversations as about 10 days before the election,Hamilton about 3 weeks, andHiggins "one morning just before" the election.However, Higgins testified, as above setforth, that be was present at Hamilton's conversation with Gambrell,and Hamilton testi-fied that Higgins,Barnett, and himself werepresent at the conversations with Gambrelland Parker.6 The record of Barnett's testimony indicates that he did not, in fact,purport to relatewhat he himself had heard Gambrell say, but rather what had been repeated to him byothers.Thus he began his testimony on this subject by saying, "Some of the boys on thethird shift remarked that Mr.Gamble[sic] told the boys on the first shift. .. ." Then,although he was cautioned to relate what had been said to him, some brief argumentensued, and when he was again questioned concerning what Gambrell had said, be replied"I have not got to that yetDo you want me to give exactly what he said?"and there-after testified that Gambrell had said he would bet$100 that if the Union came in theplant would close down.We do not believe that Barnett clearly comprehended the objec-tion to the hearsay nature of his testimony and are of the opinion that Barnett's quota-tion of Gambrell's alleged offer to bet did not, in fact, refer to what Gambrell had saidduring the conversation in Barnett's presence,but rather referred to reports that Barnetthad heard in continuation of his initial hearsay testimony. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDstatements are trueand whichare false."The letterwas cast inquestion-and-answer form.Question No. 2 and its answer were asfollows :2.Can the Union make Cranston run its plant and furnishyou a job?No. The Union has no power, legally or otherwise, to forceCranston to operate its plant for one day, week, month or year.We agree with the Trial Examiner that this comment must certainlyhave derived its meaning from the context of the wide spread rumorthat the plant would close if the Union calve in, supported by actualthreats of this made by Gregory, Gambrell, and Parker, plus -theUnion's reply by leaflet saying that the rumor had been circulatedmerely to scare the employees.Although the Respondent was wellawareof this rumor and the statements which fostered it,6 the recorddoes not indicate that the Respondent at any time sought to disavowit or to assure its employees that the plant would not close down ifthe Union should be successful in the election. In the light of all thesecircumstances, we conclude that by this question and answer the Re-spondent in fact sought to add further substance to reports that theplant might close, and that, 'viewed in context, the emphasis thusplaced by the Respondent upon its power to close the plant wascoercive.Further, as found by the Trial Examiner, the Respondent for sometime prior to May 5, 1954, had included among its posted rules ofconduct for employees a rule forbidding "Soliciting for contributions,membership in organizations, or for the benefit of other outside theplant activities, without first securing approval of the superintendentof the plant."This same rule was again included among a list of rulesposted on May 5, but revised by omission of the provision for approvalby the plant superintendent.We find, as did the TrialExaminer,that the effect of this rule, to the extent that it prohibits union solici-tation by employees on their nonworking time, is to deprive em-ployees of rights guaranteed by the Act and is thus violative ofSection 8 (a) (7)?We do not agree, however, 'that, as the Trial Eaminer furtherfound, the Respondent violated the Act by Foreman Gambrell'salleged threat to employee Marion Corn, during the course of thee As found above, the plant-closing rumor had been fostered by statements of PlantManager Gregory and Foreman Gambrell and Parker,Plant Superintendent Cooney'stestimony further reveals that the Respondent was aware of the prevalence of this rumorin the plant.Thus,in testifying as to the incident in the printrooin which led to the dis-charge of employee Whitmire,hereinafter discussed,Cooney said that when Paige in-quired what was meant by Whitmire's iefeience to closing down the plant, he informedPaige that there was soon to be a representation election and that "there has been a lotof talk in the mill about this and that."7Delta Finishing Conipaney,111 NLRB 659;Republio Aviation Corporation v. N. L. R. B.,324 U S 793. CRANSTON PRINT WORKS COMPANY541strike, that the Respondent was going to hire new employees and thatif Corn would come back to work he would not lose his job.We find,as more fully set forth hereinafter,that the strike in which Corn wasengaged was economic in its nature.As theRespondent was priv-ileged to replace economic strikers,Gambrell's remark was no morethan a statement of what the Respondent might lawfully do in thesecircumstances.As Gambrell's statement did not appear to convey athreat of reprisal against Corn for engagingin union on concertedactivities,we find that the Respondent did not thereby violate theAct.,'1.The discharge of Boyce A. Whitmire, Jr.The Respondent discharged Whitmire on the morning of April 15,1954, allegedly because of a remark that he had made to a representa-tive of one of the Respondent's customers in the plant the precedingday.The Trial Examiner found that this was not the reason for thedischarge, but was merely a pretext upon which the Respondent seizedto rid itself of an outstanding protagonist of the Union during theUnion's preelection campaign in the plant.The Respondent exceptsto this finding, asserting in effect that Whitmire was discharged forcause.We find merit in the Respondent's exceptions.There is little factual dispute as to the incident which led to Whit-mire's discharge.The facts as found by the Trial Examiner arebriefly these : The Respondent's business consists of printing coloror patterns on cloth, on a commission basis, for various commercialcustomers.On the morning of April 14, Paige, a representative ofSeneca Textile Corporation,. one of Respondent's customers, waspresent in the print department watching the first of a quantity ofthis customer's cloth being "struck off" to determine whether thecolors and shading were right.During an interval when the machinewas closed down, Whitmire, an employee in this department, ap-proached Paige and asked him what he was going to do when theplant shut down. Paige asked what he meant, and Whitmire replied,"Mr. Gregory said he was going to shut the plant down if the Unioncame in."Paige went in search of Plant Manager Gregory, but Gregory wasout of the plant and Paige talked to Plant Superintendent Cooneyinstead.On the basis of Paige's description, Cooney identified Whit-mire as the employee who had spoken to Paige, explained to Paigethat there was to be an election in the plant a week hence, that Whit-mire's remark had apparently arisen from talk in connection withthe election, and then, after much further conversation, succeeded inreassuring Paige that the Respondent would be able to fulfill its obli-8McLean-Arkansas LumberCompany,Inc.,109 NLRB1022, 1040. 542DECISIONSOF NATIONALLABOR RELATIONS BOARDgation to the customer.Later that night, Gregory returned to theplant and Cooney told him of the incident. The next morningGregory discharged Whitmire for the reason, as stated on his dis-charge slip,of "jeopardizing business relationswithcustomers."It is clear that, as found by the Trial Examiner, the Respondentwas aware of Whitmire's active advocacy of the Union, and also thatthe Respondent was strongly opposed to the advent of the Union inthe plant.However, we are not satisfied that the Respondent dis-chargedWhitmire for reasons other than the prejudice to theRespondent's business interests that was inherent inWhitmire'squestioning of its customer's representative.It appears not to bedisputed that the Respondent's business with Seneca Textile, whomPaige represented,was substantial.There were approximately300,000 yards of Seneca's goods on hand to be printed in the Respond-ent's plant at the time of the incident. It is also apparent that Paigewas much disturbed by the possibility that the plantmight closedown before the customer's goods could be printed and delivered, andthat it required much persuasion by Superintendent Cooney to re-assure Paige that the customer's interests would in fact be taken careof.These facts lend substantial support to the Respondent's asser-tion that it was concerned with the effect of Whitmire's action uponits business relations with its customer.The Trial Examiner, however, has discredited this contention as atvariance with the actions of Superintendent Cooney and Plant Man-ager Gregory following disclosure by Paige of Whitmire's remark.Thus Cooney took no action himself against Whitmire but permittedhim to remain at his job for the remainder of the day without beingquestioned as to his version of the incident.And Gregory, uponlearning of the matter from Cooney, made no further effort to re-assure Paige although he immediately took steps to have Whitmire'scard removed from the rack and to inform the plant guards thatWhitmire was to wait the next morning until he, Gregory,came in.At the hearing, Cooney testified that his delay in taking action wasbecause of his practice,in order to avoid the possibility of a conflictingdecision by his superior, Gregory, to confer first with Gregory beforetaking action in disciplinary matters of a serious nature.Gregoryoffered no specific reason for not discussing the matter further withPaige.However, the record clearly indicates that Cooneyhad suc-ceeded in settling Paige's apprehension of loss to his employer. Inthe light of all the circumstances,we do not believe that Cooney's orGregory's conduct in these respects was entirely unreasonable, or soinconsistentwith theRespondent's asserted reason for dischargingWhitmire as necessarily to deprive the latter of credibility.Accord-ingly, upon the entire record, we find that it is not established that CRANSTON PRINT WORKSCOMPANY543the Respondent discharged Whitmirebecause of his union member-ship and activity, but rather that Whitmirewas discharged for cause.92.The layoffs of Hamilton, Stepp,and HigginsThe Trial Examiner found,and we agree,that theRespondentdiscriminatorily laid off Hamilton, Stepp,and Higginswith the in-tent of discouraging union membership and activity,contrary-to-Sec-tion8 (a) (3) and (1) of the Act. As found by the TrialExaminer,these employees went to the homeof ForemanKeith on Saturdaymorning, April 24,1954, to discussa warninggiven by Keithto Steppfor some "horseplay" (a water-squirting incident) that had occurredin the plant on the previous day.The Respondentasserts that thesubsequent layoff of these three employeeswas adisciplinary layoffadministered because in their visit to Keith's home they hadintimi-dated a supervisor.Like the TrialExaminer,we find no merit inthis contention.The record discloses a minimum of conflictas towhat occurredduring the visit of these three employees to Foreman Keith's home.Higgins, who had brought the other two in his automobile, remainedin his car while Stepp and Hamilton talked to Keith at or near thesteps of Keith's front porch.The testimony of the various witnessesreveals that the course of conversation was approximately as follows :Stepp informed Keith that he was upset about the incident that hadoccurred in the plant, and that he wished they could straighten outthe matter of the water squirting and possible "pink slip." 10Keithreplied that there were authorities over him and he had a job tocarry out (that he himself had in the past been guilty of horseplay),but that there were rules and they were going to be enforced.Hamil-ton said that Stepp was upset, and that he had known Stepp for along time and thought he would like to talk to Keith and see if hecould straighten the matter out.According to Keith, Hamilton atone pointsaid,"We hear that you are trying to get rough out atCranston." However, Keith and Hamilton both testifiedin substancethat they argued about the "changes" being made at Cranston, Hamil-0In his discussion of Whitmire's discharge,the Trial Examiner observed that Gregoryhimself was at least partly responsible for the spread of the plant-closing rumor in theplant, and apparently cited this as an additional reason why Whitmire's discharge wasnot justified.We do not, of course, condone the instigation of a coercive rumor in viola-tion of Section 8 (a) (1) of the Act.However,we do not regard the Respondent's re-sponsibility for the rumor,nor the fact that Whitmire,as he asserted,approached Paigein a "joking"manner,as a sufficient defense to Whitmire's conduct.Whitmire's actionin thus approaching the customer's representative and invading the Respondent's busiiu-"ielationship with the customer was outside his province as an employee engaged at workwithin the.department,was not legitimately related to any interests as an employee, anddoes not appear to have been justified by any other circumstances that might have madediscussion with such representative a matter of his legitimate concern.10 Stepp testified that he had heard reports that Keith might put a pink slip in his eni-ployment recordThe exact nature of a pink slip is not explained in the record,althoughStepp testified that if he got enough of them it might cause him to lose his job. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDton asserting that there were not to be any changes made after theUnion had won the election 11 and Keith saying that he had his job torun.According to Hamilton, Stepp and Keith eventually changedthe conversation to another topic and, not being interested, Hamil-ton started back to the car and 2 or 3 minutes later Stepp followedhim.12Stepp testified that during the course of their interview hesaid to Keith, "I hope we have got everything straightened out andwe won't have any more trouble."Hamilton testified that Stepp saidto Keith, "All right now, we will forget the whole matter," and thatKeith and, Stepp shook hands and agreed on it.Keith did not. denythat this: occurred.The following Monday, Stepp was called to an interview withPersonnel Manager Hardee and Foreman Keith and Pearson. Thewater-squirting incident was discussed and in effect dismissed.ThenHardee mentioned the- visit to Foreman Keith's house and, accord-ing to Stepp's testimony, told Stepp that he was not going to put upwith "your strong arm bunch" going to foremen's homes, and thatanything to be settled must be settled at Cranston.Within the periodof a day or two, Stepp was called to another interview with Hardeeand Plant Superintendent Cooney, in which Cooney asked Stepp ifhe and his "strong arm bunch" had made a visit to Keith's house,and told Stepp, "I want to snake a check in for this; you will be offfor a week." On the following Thursday, Hamilton and Higgins wereinterviewed by Hardee and Cooney.After they had related theirversion of the visit to Keith's home, Cooney said, "I don't intend forthe supervisors to be intimidated. I am going to investigate this thingthoroughly and get to the bottom of it, and you two fellows are laidoff until further notice to come back to work."Higgins protested thathe had done nothing but drive the car for Stepp and Hamilton, butCooney replied, "You were with the wrong crowd and just as guiltyas they are for intimidating." Stepp was laid off without pay fora week and then returned to work.Hamilton and Higgins were like-wise laid off without pay, and were notified approximately 12 dayslater to return to work.Although Cooney had said that he was goingtomake an investigation, there is no evidence that he did. so andnothing 'further was said about the matter to these employees.We are satisfied, upon the entire record, that Hamilton, Stepp, andHiggins did not threaten or otherwise attempt to intimidate ForemanKeith.There is no direct evidence of such intimidation, and theinterview at Keith's home appears to have ended amicably. Steppand Hamilton testified, essentially without contradiction, that therewere no threats of any nature and "no loud talking."Keith did notn The election had taken place 2 days earlier.32According to Stepp, Keith said that he was going to sell his home, that they walkeddown and Keith pointed out the boundary lines, and that he, Stepp,told Keith it was apretty home and be should be able to sell it. CRANSTON PRINT WORKS COMPANY545assert that he had been threatened.As to Hamilton, he testified that"he was not storming out at me, anything like that, but he was speak-ing in a firm voice." 13Keith also testified, "I knew that Hamiltonand Stepp and Higgins were active in the Union, and I could notsay, what their intentionswere,I mean their attitude, them being atmy home,I mean I didn't appreciate and I didn't know exactly howto take it...."Although he noted that all three of these employees had openlyworn unionbuttons before the election in the plant, the Trial Examinernevertheless concluded that the layoffs were a discriminatoryreprisaldirected primarilyagainstHamilton, who had been known as an openand outstanding- union leader.We find, in agreement with the TrialExaminer,that the layoffs were discriminatory, having been made to,discouragethe union membership and concerted activities of theseemployees.We further note, however, that Foreman Keith's testimonyabove set forth specifically discloses that he wasawarethat all three of'these employees were active in the Union, and that quite evidently heattributedtheir activityin comingtogether to his home to that fact.We also note that both Hardee and Cooney-without justification, as-we have found-accused Stepp, in effect, of associating with a "strongarm bunch" and that Cooney accused Higgins of being "with thewrong crowd."Upon these facts, and the entire record, we find thatHamilton's, Stepp's, and Higgins' layoffs were directed in reprisalagainstthe union membership and concerted activities of each of these-three employees.We further find that the Respondent thereby vio-lated Section 8 (a) (3) of the Act.3.Refusal to bargainAs the result of the election held on April 22, 1954, the Union wascertified on April 30.The parties met for collective bargaining for-the first time on May 27, 1954. Seven bargaining meetings were held'during the period from that date until July 17, when a strike beganwhich lasted for approximately 10 days, ending on July 27.Theparties continued, however, to bargain, meeting twice during the strike-and again on various further dates before the hearing in this case-which began on October 11,The Trial Examiner found that the13Keith testified also that Hamilton had a knife;that he asked Hamilton what lie was-doing with his knife out, and that Hamilton said he had been`cleaning his fingernailsHamilton testified that he carried a knife but did not recall having it out. Stepp testifiedthat he did not see Hamilton having a knife in his hand. Neither Keith nor Hamilton,desciibed the size or kind of knife to which he referredAs Keith did not assert thatHamilton actually threatened him with a knife and there is no other evidence to so indi-cate,we find it unnecessary to iesolve any disparity in the witnesses'testimony concern-ing the knife1;The dates of the bargaining meetings were as follows:before the strike onMay 27,_June 21 and 22, and July 13,14, 16, and 17;during the strike on July 19 and 23; andafter the strike on July 30, August 13, September 22, and October 6No contract had been.executed as of the time of the hearing. See footnote1, supra.390609-56-vol. 115-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent unlawfully refused to bargain by taking certain unilateralaction after the Union had been successful in the election and beforethe parties met in their first bargaining conference.He also foundthat the Respondent refused to bargain by unlawfully assuming, orproposing and insisting upon, certain positions in the bargaining ses-sions which preceded the strike ofJuly 17.These matters will bediscussedseriatim.a.Unilateral changes in plant rulesAs found by the Trial Examiner, the Respondent, after the Union'sselection as representative by the employees in the election, but withoutnotice to or consultation with the Union, posted four new rules whichchanged previous practices in the plant, in substance, as follows : to1.On April 27, a rule requiring each employee to report in advanceif he was unable to report for work on his next regular shift.2.On May 6, a notice that all smoking booths would be closed for15 minutes before, and 1 hour after, the beginning of each shift.3.Also on May 6, a rule that no employee was to enter the plantbefore 15 minutes of his regular shift.4.On May 13, a rule requiring employee contributions for variouspurposes in the plant henceforth to be handled by placing donationsin a box at the front gate.These rules, as shown by the dates set out above, were posted afterthe election and before the parties met for their first bargaining con-ference.Like the Trial Examiner we do not find that they were inthemselves illegally restrictive of employee rights.However, the rec-ord indicates that each of them constituted a substantial curtailmentof a previous employee privilege.18The Respondent offered no sub-stantial reason why so many new and restrictive rules should have beenimposed upon its employees during this particular period.Nor doesthe record indicate that such frequent postings accorded with any pastpractice in the plant."Therefore, and especially in view of Plant16 The Trial Examiner also found that on May 5, after the election,the Respondentposted an entirely revised list of its rules governing the conduct of its employees in theplant.The record discloses that the list posted on May 5 was substantially identical tothat previously in effect, the principal changes being that by a combination of certainparts the total number of rules was reduced from 22 to 20.Therefore,we do not adoptthe Trial Examiner's finding in this respect.The specific rules set forth above,however,were not part of either the old or revised list, but were new rules posted separately on thedates herein stated.1eThus,for example,enforcement of the rule requiring advance reporting of absencesappears actually to have worked some hardship.Employee McLaughlin testified that ona Friday night in June 1954 he was ill and unable to come to work. As he lived abouta mile from a telephone lie could not report to the plant.On the following Monday, whenhe reported for work, he was given a disciplinary layoff despite his recital of the foregoingmatters as an excuse17We do not agree with the Trial Examiner that the Respondent advanced in generalno substantial or credible reasons to support the new rules as such.As to the smokingrestriction,Gregory testified that it had been reported by insurance inspectors that morethan the permissible number of persons congregated in the smoking booths at the beginningof each shift.As to the time for entering the plant, he testified that many employees had CRANSTON PRINT WORKSCOMPANY547Manager Gregory's threat before the election, set forth above, that ifthe Union came in he "would make it hard and fight it to the finish,"we find in agreement with the Trial Examiner that these new and re-strictive rules were imposed by the Respondent following the electionin reprisal for its employees' designation of the Union as representa-tive, and constituted interference, restraint, and coercion within themeaning ofSection 8 (a) (1).18Like the Trial Examiner, we also find that the Respondent's unilat-eralposting of such rules changing conditions of employment was inderogation of its obligation to bargain with the Union as the newlycertified collective-bargaining representative. The Respondentassertsthat its action in posting the new rules was in good faith and withoutintent to bypass the Union. In support of this contention, it offeredGregory's testimony at the hearing that he had received no demandfrom the Union prior to the postings to discuss working conditions,and that he did not then know of any representative among the em-ployees having been appointed to discuss grievances or working con-ditions.The record discloses, as found by the Trial Examiner, thatbefore the election the Union, by letters of March 19 and April 13,had demanded recognition and a bargaining conference. As the recordcontains nothing to indicate that the Union at any time thereafterabandoned its intent to negotiate with the Respondent, we find thatthese requests constituted sufficient notice of the Union's desire to bar-gainconcerning working conditions.Moreover, the record shows, andthe Respondent did not deny, that these and other communicationsreceived by the Respondent contained the names of representativesand other information sufficient to have enabled the Respondent toget in touch with the Union had it desired to do so prior to institutingchanges in working conditions.Upon the entire record, we find that,by unilaterally inaugurating changes in plant rules after the Union'sdesignation as representative, the Respondent failed and refused tobargain with the Union contrary to Section8 (a) (5).11b.Other changes in working conditionsThe Trial Examiner found that, as in the case of the plant rules, theRespondent unilaterally made certain other changes in working con-been coming in from 20 to 45 minutes ahead of shift change and had been punching theclock when they came in.He said that the Respondent"had to be very careful" aboutthe wage and hour law, and hence did not want its employees to punch in so far ahead oftime.As to the new method of handling contributions,he explained that solicitations hadoften been made of employees at work throughout the plant for causes such as sickness ordeath in an employee's family, and that there had been complaints that individuals whohad no personal interest were nevertheless caused to contribute solely to avoid embarrass-ment.Gregory did not testify,however,that these matters had only recently come tothe attention of management,or that there were any other circumstances specifically im-pelling,the posting of these rules changes during the interval immediately following theelection.38Thomason Plywood corporation,109 NLRB 898, enfd.222 F.2d 364(C. A. 4).39Cf.Thomason Plywood Corporatwn,supra. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDditions between the time of the election and the parties'first bargain-ing conference and that these were likewise violative of Section 8(a) (1) and(5). 'The recorddisclosesthe followingevidence con-cerning thesematters :Increased workload in the color shop:EmployeeBobo testifiedthataroundthe time of the election 1 of the hands in thecolor shopwas transferred to another department, and on theMonday after theelection 1 of the washboyswas takenoff.This threwmore work onthe other employees,includingBobo, who were working incolor onthe secondshift.Employee Hamilton, who worked in thisdepartmentas a mixer preparingcolor for themachinesthat print the cloth,testi-fied that before the election five printmachines were running full timeand the sixth only part of the'time. On the Monday after theelection,the sixth machine also began to run full time.Hamilton further testi-fied that he called Foreman Parker's attention to the fact that thiswas resultingin an increasedworkload for the colormixers,but Park-er replied that they were not going to get any more help.Discontinuance of relief help in the packing room:Employee Hoots,,a cloth handler in this department, testified that he had observed thatbefore the election each of the packers would get a 15-minute reliefperiod in the morning and another in the afternoon.Reliefs weretaken in rotation and a substitute would take the place of each packerin turn.Then a week or two after the election, the relief man wastaken off and the packers were told to smoke whenever they got caughtup.Employee Hill, a packer, also testified that the packers had pre-viously been given regular breaks.The Trial Examinerappears tohave credited the testimony of Hoots and Hill rather than that ofForeman O'Stein, who denied that there had been any fixed practiceas to relief.Apparently, however, in any eventsome idle periodsoccasionally occurred during thenormalcourse of the packers' work.Hoots, who was not a packer, did not testify as to the extent to whichthe discontinuance of specific relief periods affected the packers' op-portunities to take a break.,Hill, the only packer to testify concern-ing this subject, did not testify that he was adversely affected bythe discontinuance of regular relief periods, but instead complainedthat as a nonsmoker he was no longer permitted during idle periodsto go into the smoking booth and had to remain near his machine.Reduction of overtime in aging:Employee Jackson, who workedin the aging department, testified that it was the custom in that depart-ment for each of the 3 shifts in rotation to work 8 hours of overtimeon Saturday at cleaning the machine. 'He further testified that onthe second Saturday, after the election, his shift was permitted towork only 5 hours, but this was not time enough to get the machineall cleaned.He further testified that such reduction of the over- CRANSTON PRINT WORKS COMPANY549time work occurred only on this one Saturday and that thereafterthe full 8 hours of overtime was resumed.Increased workload in folding :About the end of April 1954, theRespondent installed a new tying machine in the folding department.It is essentially undisputed that the installation of this machine elimi-nated the jobs of several women who had been sewing stickers oncloth.It also resulted, however, in giving the folders some new tasks,consisting of putting the customers' labels and certain "hang tickets"on the cloth.The folders were given a 5-cent hourly wage increasebecause of this addition to their duties.Plant Manager Gregorytestified without contradiction that both the new machine and the payraises had been under consideration as early as December 1953 andthat the machine had been ordered in January 1954.We are not satisfied that the foregoing facts are sufficient to supporta finding either that the Respondent instituted changes in workingconditions in reprisal for the Union's selection by the employees in theelection or that the Respondent failed to bargain with the Union con---cerning working conditions.Unlike the case of the Respondent'sposting of new and restrictive rules, the record is not such as topersuade us that these changes in working conditions were substantial,or such as to form the basis of a remedial order against the Respondent.As to the increase in workload in the color shop and discontinuanceof fixed periods for relief in packing, their timing might render themsubject to suspicion.However, the record contains little to indicatethat these matters were abnormal or unusual and, especially as to thepackers who clearly were not thus deprived of opportunity for relief,the record discloses little as to the effect of the changes, if such theywere, upon the working conditions of the employees.The reduction ofovertime in the aging department likewise amounted, at best, to 3hours of 1 shift on a single day and, upon complaint, was immediatelyrestored.The change in the folders' duties, compensated by an in-crease in pay, was clearly the result of equipment change accordingto decision made and set in motion before the Union's initial demandfor recognition which preceded the representation proceeding.Wefind that the Respondent did not violate the Act by instituting unilat-eral changes in working conditions.c.Alleged further refusal to bargain concerning plant rules andchanges in working conditionsThe Trial Examiner found in substance that the Respondent furtherrefused to bargain concerning plant rules and changes in workingconditions by persisting until after the date of the strike in refusingto recognize the Union's right to present grievances concerning newlyposted rules and changes in working conditions, and by insisting on 550DECISIONSOF NATIONALLABOR RELATIONS BOARDa right unilaterally to make new plant rules.The factsconcerningthesematters areessentially as follows :Alleged refusal to recognize the Union's right to present grievancesinvolving existing rules and changes in working conditions:At thefirst bargaining conference on May 27, the parties agreed that Hamil-ton, who had a number of employee grievances to present, should putthem in writing and give them to Personnel Manager Hardee for in-vestigation and reply. It was further understood that if theanswerswere not satisfactory the matters were to be discussed at the nextmeeting on June 21. Thereafter, between June 2 and 8, Hamilton, aschairman of the Union's grievance committee, prepared and presentedtoHardee 17 grievances on various subjects including, among others,all but 1 of the changes in plant rules and working conditions here-inbefore discussed2°On June 11 Hardee replied by a letter, addressedto the grievance committee, as follows :In reply to alleged grievances Nos. 1 through 14, the Companydoes not recognize the fact that any part of grievances Nos. 1through 14 are a proper matter for a grievance, and does not rec-ognize the authority of the committee to raise these questions.The answers are given out of a spirit of cooperation and for in-formation.The Company has not made an [sic] changes in rules or policiesbecause of a result of the election, except those necessary to main-tain a more efficient operation.With this letter were a number of enclosures setting forth separateanswers to each of the first 14 grievances.As to the newrules re-stricting the tines for visiting the smoking booths, requiring donationsto be placed in a box at the gate, and prohibiting early entrance tothe plant, these separate answers consisted simply of the followingstatement :This is a matter of Company Policy and Procedure. - We do notconsider this a proper matter for a grievance.In a number of other instances, including a grievance involving therule requiring advance reporting of absences and three of the griev-ances relating to changes in working conditions discussedsupra,theRespondent furnished a separate answer concerning the merits ofthe matter at issue, but appended a further statement likewise indi-cating that it did not recognize the matter as properly subject to agrievance.In a letter dated June 21, Hardee gave similar answersto the remaining 3 of the 17 grievances.Thereafter, as found by the Trial Examiner, at the next bargainingmeeting on June 21, the Union expressed its dissatisfaction with the'The matter of the reduction of Saturday overtime in the aging department was notincluded. CRANSTON PRINT WORKSCOMPANY551Respondent's answers and asked to have a discussion of the grievances.Owens, the Respondent's industrial relations director, replied that hewas not prepared to discuss the grievances at that time but would doso later 21During a further discussion of contractual provisions onthe following morning, June 22, Union Representative Lisk objectedto a provision in the Respondent's proposed contract which stated thatas of the date of the contract there were no pending grievances. Liskinquired how Owens could insist on having this section in the con-tract and at the same time -not discuss and settle those grievances.Owens replied that he wanted to start off with a clean slate.22OnJuly 17, Lisk asked for a discussion of grievances, and Owens repliedthat he was not prepared to discuss the grievances unless the terms ofthe contract had been agreed upon.When Lisk again pointed outthe inconsistency between that position and at thesame time insistingon a provision in the contract specifying that there were no unsettledgrievances, Owens explained that he did not consider the statementsfiled by the Union as subject matter for grievances. The Respondent'sminutes23disclosethat the Union objected again on July 30 to such astatement in the contract, and that at the meeting on August 13 bothparties indicated their willingness to get together to discuss the pend-ing grievances.At the bargaining meeting on September 22, theUnion requested and the parties held a grievance discussion, and allbut 4 out of approximately 20 pending grievances were settled."4Upon the basis of these facts, the Trial Examiner found that theRespondent failed to bargain with the Union, first by Hardee's letterof June 11 rejecting the statements submitted by the Union as notpertaining to proper subjects for grievance, and thereafter by persist-ing in this position until after the beginning of the strike on July 17.Upon the entire record as above set forth, however, we are not satisfiedn The Trial Examiner also found that on June 21 Owens insisted that all futuregrievances must be signedby theemployees who consideied themselves aggrieved. It isnot disputed that the Union immediately agreed to this request and that this became thepractice as to grievances thereafter submitted.It further appeals likewise to be undis-puted that the Respondent did not reject any of the grievances submitted before June21 because they were not signed by the individual employees who were involved.ra As found by the Trial Examiner,Owens also said,at one point in this meeting, thathe had to leave and that if the union representatives wanted to do so they could stay anddiscuss grievances with Hardee,but that Hardee had already given his answer and hadno authority to change itzaThe Respondent's personnel manager,Hardee,made handwritten notes of the negotia-tions at each bargaining meeting,from which either he or Industilal Relations ManagerOwens later dictated typewiitten transcriptions.Puisuant to an agreement made at theJune 21 meeting,the Respondent thereafter furnished the Union at various times withcopies of such transcriptions.Except for a criticism of certain statements in the type-written transcription of the May 27 meeting,which the Respondent had posted on itsplant bulletin board,the Union does not appear to have questioned any of the statementscontained in these transcriptions.E4The Respondent'sminutes of this meeting disclose that among the 4 grievances re-maining unsettled there were none which concerned the new rules and only 2 which con-cerned the changes in working conditions above discussedThe latter were the grievancesinvolving the allegations of increased workloads in the color and folding departments, andwere left for a further check of the matters to be made by the Respondent 552DECISIONS OF NATIONAL, LABOR RELATIONS BOARDthat the Respondent in fact failed or refused to deal with the Unionas to the pending grievances concerning plant rules and changes inworking conditions.Thus, despite Hardee's asserted rejection onJune 11 of the Union's statements as not involving a proper subjectmatter for grievance, he simultaneously provided answers on themerits to many of the grievances.Likewise Owens, who similarlypurported to deny the Union's right to present these matters as griev-ances, nevertheless agreed to meet with the Union and discuss thegrievances, and eventually did so.And despite its position as to thesubjectmatter of the grievances, the record does not disclose thatthe Respondent at any time rejected outright the Union's request todiscuss them; rather the evidence discloses at most that it delayedentering into a grievance discussion.We are not convinced, underthe circumstances of this case, that the Respondent's delay in dis-cussing grievances until September 22 necessarily demonstrates lackof good faith or a desire to evade the bargaining obligation.Theparties were also engaged, during this period, in negotiations for afirst bargaining contract, involving numerous areas of disagreement.Lisk, in testimony concerning the June 21 meeting, denied that he hadexpressed a desire to discuss these other matters rather than griev-ances, but conceded that "there were two questions before us at thetime, and as I recall the question was which one we were going to dis-cuss first, or which one we were going to start with, the contract orthe grievances." 25Upon the entire record, we find that the Respond-ent did not unlawfully refuse to bargain with the Union as to pend-ing grievances concerning new plant rules and changes in workingconditions.Alleged insistence on the right to make rules:The Respondent'sinitial contract proposals contained, under the heading of "Dischargeor Discipline of Employees," 29 a list of 17 shop rules, preceded by thefollowing provision :The maintenance of discipline of the workforce is the responsi-bility of Management.(a) If an employee covered by this agreement violates any ofthe following rules he shall be subject to immediate discharge andsaid discharge shall not be subject to arbitration... .The section also included a further list of seven rules violation ofwhich would be ground for suspension, with provision that a secondviolation of these rules should be cause for discharge, and with a fur-ther provision that such a discharge should be subject to arbitration,limited, however, to the question of whether the discharged employee21 Lisk also testified that he did not recall whether he expressed an opinion as to whichone he wanted to talk about first.^ Section 2 of the Respondent's ai title xV, "Management Rights and Discipline of theWorkforce." CRANSTON PRINT WORKS COMPANY553had in fact committed the alleged act, and with the burden upon theUnion to prove beyond a reasonable doubt that he did not do so.Lisk testified that at the meeting on June 21, the Union objected tothis proposal on the ground that in effect it gave the Respondent thesole right to impose rules and discharge employees, and no right to theUnion to make a grievance or go to arbitration over it. In place of theRespondent's proposal, the Union offered its own contract provisionwhich specified that all shop rules should be- mutually agreed uponin writing and signed by the Respondent and the Union, posted on-thecompany bulletin boards, and copies furnished to all employees andthe Union.Owens, however, replied that the Respondent reservedthe right to formulate such rules as in management's opinion werenecessary.On July 13, the Respondent submitted a counterproposalretainingand elaborating the provision that rulemakingwas a man-agement function but extending to all discharges the provision forarbitration, limited to the question of whether the employee had com-mitted the alleged act.As noted by the Trial Examiner, Lisk theninquired if the Respondent wanted to negotiate rules and make thempart of the contract and Owens replied that it was the Company'sprivilege to set up and administer rules and regulations.Lisk testi-fied that on July 17 Owens said that the Respondent had not changedits position in this respect.He also testified that after the strike theUnion and Respondent reached agreement by revising the languagerelating to rules for suspension to read, "It is agreed between theparties that a violation of any of the following rules,but not neces-sarily limited thereto,shall be considered as a reasonable cause forsuspension. . . ." [Emphasis supplied.]We believe that three things are apparent from the course of bar-gaining above described : (1) That the Respondent stated as its posi-tion in bargaining that it reserved the right unilaterally to make plantrules; (2) that the Respondent nevertheless proposed to embodynumerous plant rules in the contract, and bargained with the Unionconcerning these rules; and (3) that the parties reached an agreementas to contractual language involving a concession to the Respondent'sposition.These facts present only a single issue-whether the Re-spondent might lawfully assume, as a bargaining position, that itshould have the right to formulate and enforce plant rules?'Underthe circumstances of this case, and especially the fact that during con-21we are not at this point confronted with a situation such as that discussed earlierin this decision,wherein the Respondent had made certain rules curtailing existing em-ployee privileges without notice to or consultation with the UnionIn those instances,as set forth above, we have found the Respondent's unilateral action to constitute anunlawful refusal to bargainAll that appears to be involved here is a position assumedby the Respondent in bargaining for its own contract proposal and against that proposedby the UnionHere, as at other points in the bargaining negotiations hereinafter dis-cussed, the record does not show that the Respondent insisted to the point of adamancyon its proposal. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDtract negotiations the Respondent of its own volition proposed plantrules and bargained concerning them, we find that the Respondent didnot violate its obligation to bargain under the Act merely by advancingthe proposal in bargaining that it should have the right to initiate andenforce plant rules.d.Proposal of "Management Rights" provisionThe Trial Examiner found that the Respondent also violated itsduty to bargain, during the negotiations preceding the strike of July17, by refusing to accord the Union its legal right to'notice and con-sultation as to future changes in wages, hours, and working conditions,as shown by its proposal and insistence upon the following provision : 28The right to hire, to maintain order and efficiency, to promote orto demote, to transfer and to relieve employees from duty becauseof lack of work or other reason is vested exclusively in the Com-pany.The Union recognizes other rights and responsibilities belong-ing solely to the Company, prominent among which, but by nomeans wholly inclusive arethe rights to decide the number andlocation of plants ;the scheduling of shifts and hours of work;machines and equipment to be used; the products to be manufac-tured; the methods of manufacturing; the planning, schedulingand processing of material andthe establishment of incentives,bonuses or job rates,and the operation, administration and con-trol of the Cranston Print Works pension plan.The above matters shall not be subject to arbitration unless suchaction is specifically authorized by this agreement. [Emphasissupplied.]This provision appeared in the Respondent's original proposed con-tract submitted to the Union on June 11. Lisk testified that at the nextfollowing meeting on June 21 he objected to this provision on theground that it would in effect nullify the contract-would give the Re-spondent "a blanket right to do most anything they wanted to, ir-regardless [sic] of what the contract said."However, he further testi-fied that he told the Respondent's negotiator, Owens, that he wouldhave no objection to writing in a management prerogative section ifit would contain the additional language "except as otherwise providedin this contract."Thereupon, according to Lisk, the Respondent'srepresentatives replied that they would consider such language andsaw no reason why they should not put it in the contract. This sameconversation took place again at two, subsequent meetings.Owens^ Article XV, section 1, entitled "Management Rights" in the Respondent's contractproposals.The portions upon which the Trial Examiner has relied are indicated byemphasis. CRANSTON PRINT WORKS COMPANY555testified without contradiction that on July 16 the Respondent orallyagreed to insert the Union's proposed language.And such languageappears as part of this provision in the text of the Respondent's pro-posed contract submitted to the Union on July 26.The Trial Examiner has found that, after the Union voiced its ob-jection to the above contract proposal, the Respondent, nevertheless,continued to insist on its inclusion. In so finding, the Trial Examinerrelied on Owens' admission that it was not until after the strike thathe made a concession and agreed to give the Union "reasonable notice"before putting into effect job rates and changes in work shifts.Thecontext of Owens' testimony in this respect discloses, however, that atthis point he was not referring to the contract provision quoted above,but rather to a separate and different provision entitled "Adjustmentsand Establishment of Rates, Bonus or Incentive Plans," also a part ofthe Respondent's contract proposals.This latter provision, concerningwhich the parties likewise disagreed, in substance provided that theRespondent might initially establish new job rates or make adjust-ments in rates or wage rate plans, as required by changing techno-logical or manufacturing conditions, for specified trial periods,following which such rates or plans would become subject to negotia-tion through the grievance procedure, culminating in arbitration 29The record discloses, in conformance with Owens' testimony, thatdispute over this latter provision was eventually settled in accord withthe Union's request by the addition of a provision for "reasonablenotice" to the Union.Thus the record shows that the Respondent offered no oppositionto the Union's suggested revision of the Respondent's proposed "Man-agement Rights" provision, and the matter was adjusted upon the basisof the Union's suggestion.The Trial Examiner did not find, nor dowe, that the Respondent's proposal and bargaining upon the contractprovision relating to the establishment and adjustment of rates wasnecessarily improper, and the dispute as to this provision likewise wassubsequently adjusted upon the basis suggested by the Union.We find,therefore, upon the basis of the entire record, that the Respondent didnot violate the Act by proposing and bargaining concerning a "Man-agement Rights" provision 30e.Alleged refusal to furnish names of employees to accompanywage ratesThe Trial Examiner found in substance that, following its certi-fication, the Union by letters dated May 10 and 13, 1954, requestedao This provision appeared as article IX of the Respondent's June 11 proposed contract.We note,inter aha,that the overall effect of this article appears to differ substantiallyfrom that of article XV,supra,which omitted any reference to trial periods and specifi-cally forbade resort to arbitration30 CfN. L R B v. American National Insurance Company,343 U. S. 395. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent to furnish it with information concerning wages; thatat the first bargaining meeting on May 27 the Respondent gave theUnion a list showing classification code numbers together with corre-sponding wage rates; that at this meeting and again on June 21 andJuly 13 the Union requested the names of all employees to accompanythis information but was given, on the latter date, a report showing thenamesto accompany wage rates of only 8 out of the more than 200had taken place and after the Respondent had been served with theUnion's charge of refusal to bargain, that the Respondent finally pro-vided the Union with the desired information in the form of a listgiving employee names and classifications.The facts surrounding this matter are in general not disputed.Anissue arises,however, by virtue of the Respondent's denial that theUnion at any time requested the names of the Respondent's hourlyworkers.The Respondent asserts that the only employee namesrequested by the Union to accompany wage rates were those of itspiece-rate employees, which it furnished.The Trial Examiiler,sresolution of this issue adversely to the Respondent derives from hisresolution of the conflicting testimony of Lisk and Owens, which inturn is based upon his evaluation of certain surrounding evidencehereinafter discussed.For the reasons hereinafter set forth, we donot agree with the Trial Examiner's findings and conclusion.The Union's letter of May 10, addressed to Plant Manager Greg-ory and written primarily for the purpose of securing a bargainingconference, contained the following request :In the meantime, I would appreciate your sending me a copyof your wage scale, showing hourly rates, piece rates and averagehourly earnings of the piece-rated employees.The May 13 letter, addressed to Personnel Director Hardee, referredto the previous request and asked that Hardee forward the desiredwage scale.In neither of these letters did the Union specificallyrequest that the Respondent furnish the names of hourly rated em-ployees to accompany the wage rates. Lisk testified that at the May27 meeting, after the Respondent had furnished a list of classifica-tions and wage rates, he asked for the names of hourly workers andalso for the names and average hourly earnings of the piece-rateemployees.On June 21, according to Lisk, he repeated these re-quests, and on July 13, when he reminded Owens of his requests forwage information, Owens gave him a typewritten sheet showing thehookers' job classification and average hourly earnings."Accord-ai The hookers are paid on a basic hourly rate plus a production bonus computed atvarying rates which depend upon the type of goods handled. It is clear that they werethe only employees receiving pay on a piece-rate basisAs of the time in question, therewere only eight of them employed in the plant CRANSTON PRINT WORKS COMPANY557ing to Lisk, lie then told Owens that-he wanted the hookers' namesto accompany this information, whereupon Owens took back thissheet and gave him one that had the hookers' names on it. Lisk's owntestimony thus discloses that the Respondent's action in furnishingthe names of its eight piece-rate employees was not taken as a merepartial response to a general request for names to accompany wageinformation but consisted, in fact, of compliance with a request forthis specific information.The Trial Examiner's rejection of Owens' denial that Lisk re-quested the names to accompany rates of hourly paid employees is,however, based principally upon his conclusion that the Respondent'sposition in this respect is refuted by the Respondent's original draftof minutesof the June 21 meeting. The minute entry upon whichthe Trial Examiner relies is as follows :8.Wage information.The Union suggested that the Com-pany furnish it with the low, high and average earnings ofallpiece workers.This would be the hookers only.The Companytook the position that it was not willing to divulge personal earn-ings and that it was of the opinion that the hooker operatorsfully realized how their piece rate was determined and that itexpected that if they had a grievance they would take it up tothe regular channels. [Emphasis supplied.]It is apparent that this minute is specific in its reference to the natureof the request for information, and that the request referred to waslimited to the names of the hookers.Neither at this point nor else-where do the Respondent's minutes disclose a request by the Unionfor the names of other employees.As found by the Trial Examiner, the Respondent did furnish theUnion, on August 13, with a list including all its employees' namesand classifications.Contrary, however, to the Trial Examiner's char-acterization of this as a delay of nearly 3 months in providing thewage information requested by the Union, the record does not dis-'close that such a list was furnished in response to any request fornamesas part of wage information.Rather Lisk testified that at themeeting of July 14, during discussion of a contractual provision re-lating to seniority, he asked for, and the Respondent agreed to fur-nish, aseniority list.He stated that he wanted it "to determine theseniority status of the various employees in the plant."The docu-ment furnished to the Union on August 13 was labelled a "SeniorityReport" and contained three items of information-name, job classi-fication,and date for determining job seniority-as to each of theRespondent's employees.As both this document and the informationfurnished earlier contained a listing of job classifications, it ap-parently would have been possible for the Union,by comparing the 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDlists, to ascertain in most instances the wage rates paid the individualemployees.However, as there is no evidence to indicate that -thislater document was in fact furnished to supplement wage informa-tion,32 we must assume that it was provided in response to the Union'sadmitted request for the information which it contains, i. e., theseniority standings of the employees.In the light of the entire record, it is apparent that the context ofevidence upon which the Trial Examiner has relied does not contra-dict but in fact confirms and supports the Respondent's assertionthat no request was made by the Union for the names of hourly paidemployees. In these circumstances we are impelled to the conclusionthat there is merit in the Respondent's contention.Accordingly, wefind that the Respondent did not fail and refuse to bargain with theUnion by failing to comply with a request to supply the Union withthe names of employees as part of wage information.f.Proposal of clause excluding the Union from the first step ofgrievance procedureAs more fully set forth in the Intermediate Report the Respond-ent's first proposed contract submitted to the Union on June 11 con-tained provisions for a grievance procedure in which the first stepwas set forth as being "between the employee and his supervisor," noprovision being made for opportunity for the Union to be present atthis step.In discussion of this provision on June 22, Lisk protestedthis provision as a deprivation of the Union's statutory right to bepresent at the adjustment of grievances.On July 13 the Union sub-mitted a written counterproposal containing the provision which itdesired, couched substantially in the language of the proviso to Sec-tion 9 (a) of the Act. Although Owens asserted at the hearing thaton that date he agreed to withdraw the Company's proposal and torecognize the Union's right to be present at the first stage of thegrievance adjustment, the Trial Examiner has credited Lisk's testi-mony that it was not until July 23, in oral discussion during thestrike, that the Respondent in fact receded from its original position.We adopt the Trial Examiner's resolution of this issue and find that.itwas not until July 23 that the Respondent agreed that the Unionmight be present at the first step of the grievance procedure 3332 That such was the purpose of this list was suggested by the General Counsel'in com-menting on the nature of certain of the General Counsel's exhibits.No witness, however,so testified33 The Respondent excepts to the Trial Examiner's finding, asserting that the Respond-ent'sminutes of the July 13 meeting support Owens' version rather than Lisk's as to thedate when the Respondent conceded the Union's right to be present at the first step of thegrievance procedure.Thus the Respondent points to its original handwritten notes ofis quoted as referring to "Employee,Shop steward and supervisor,"following which thediscussion turned to,the language of another section of the contract to which the Union CRANSTON PRINT WORKS COMPANY559We do not agree, however, that the Respondent thereby violatedSection 8 (a) (5) of the Act. The Trial Examiner's finding of suchviolation is based essentially upon the fact that the Respondent per-sisted in its original proposal until a few days after the beginningof the strike.The Trial Examiner apparently has interpreted thisasmeaningthat the Respondent thus had forced the Union to animpasse concerning a matter upon which it was not lawfully entitledadamantly to insist.However, we have found, as more fully set forthhereinafter, that the strike resulted from the Union's failure in bar-gaining to obtain any concessions as to its principal, largely-economic,demands and was not caused by an impasse in negotiations over de-mands unlawfully insisted upon by the Respondent. The record dis-closes that although the parties may have reached an impasse in respectto principally economic issues, the process of bargaining was nototherwise interrupted and the parties continued during the strike, andthereafter, to meet in bargainingsessionsin an endeavor to narrow theareaof their disagreement. It is apparent that the Union, on its part,did not rest simply upon its objection to the grievance provision butcontinued its course of effort through negotiations to obtain specificcontractual recognition of its right to be present at each state of thegrievance procedure.This effort, moreover, was successful as shownby the Respondent's withdrawal from its position at least as earlyas July 23, a few days after the strike began. Conversely, the agree-ment thus reached demonstrates that the Respondent on its partdid not adamantly insist upon denying the Union its right to be pres-ent at the first stage of the grievance procedure.Especially is itapparent that the Respondent here did not condition the execution ofa contract upon the Union's capitulation to its demand for such acontract provision 34We find that the Respondent did not, by con-tinuing until July 23 to advocate a provision which in effect excludedthe Union from the first step of grievance procedure, thereby violateits obligation to bargain under the Act.g.Proposals of less desirable working conditionsAmong the Respondent's contract proposals were four provisionswhich the Trial Examiner found to embody working conditions lessdesirable than those already existing.He also found that, under thecircumstances of this case, the Respondent's advancement of such pro-was also objecting as an encroachment upon the Union's right of representation.TheRespondent argues in effect that this turning of the conversation demonstrates that theUnion had gotten its way as to the grievance procedure and was then concerned only witha related problem presented by another contractual provision. It is apparent, however,that,the minutes are at this point somewhat cryptic and, as noted by the Trial Examiner,they nowhere expressly disclose that the Respondent had then receded from its originalposition.In consideration of the record as a whole, we see no reason to disturb thisresolution of credibility.31Cf.WoosterDivisiJonof Borg-Warner Corporatwn,113 NLRB 1288. ,560DECISIONS OF NATIONAL LABOR RELATIONS BOARDposals and insistence upon them until and during the strike wasdemonstrative of bad faith in bargaining.The record discloses thefollowing facts concerning these provisions :Proposal of lower minimum wages :Included among the contractproposals submitted by the Respondent to the Union on June 11 was aprovision fixing minimum wage rates at 75 cents per hour for womenand 80 cents for men.At the following bargaining conference on June21, the Union expressed disappointment at the proposal of such lowminimum rates in view of the fact that the Respondent had informedthe Union that the existing minimums were $1.02 and $1.12.Accord-ing to Lisk, Owens replied that the Respondent proposed theseamounts because it might want to hire some new employees and startthem at these rates.Owens testified that on June 21 or 22, after somediscussion, he realized that due to a misunderstanding he had quotedproposed figures for the starting or initial probationary rates ratherthan the minimum established job rates which the Union desired todiscuss.35According to Owens, he then informed the union represent-atives that he would negotiate the minimum job rates with them, butthought they should be lower than the existing established minimumsin order to provide for a lower wage to be paid in certain special in-stances, as where goods came into the plant not properly threaded anditwas necessary to hire employees on a part-time basis to cut off thethreads with scissors.Accordingly, at the next meeting on July 13,the Respondent submitted in writing a proposed contract clause pro-viding for a minimum job rate of $1 for women and $1.10 for men.The evidence indicates that as of the beginning of the strike on July17, the Respondent was still adhering to its proposal of minimums inthese amounts, but that at some time during or after the strike the par-ties reached agreement on the basis of the existing minimums.Proposal of a new requirement to qualify for vacation:In the pro-posed contract submitted by the Respondent to the Union on June 11,there appeared, among the vacation provisions, a requirement that anemployee should have worked 1,500 hours or more during the preced-ing year in order to receive a vacation.At the next bargaining meet-ing on June 21, the Union objected to this provision as being a newrequirement, added to those previously in effect.The Respondent ad-9e Copies of the Respondent's job progression schedules,which were among the variousitems of information furnished by the Respondent to the Union following the first bar-gaining conference on May 27,show that the existing starting or probationary rates wereS9 cents for women and 94 cents for men. Although the Respondent asserts that its bar-gaining position on wages was that of attempting to maintain the existing wage scale, itgave no explanation for the discrepancy between these existing starting or probationaryrates,and the minimums for, such rates that it originally proposed to the Union: In anyevent,' however;it does not appear that there was any further discussion of the startingrates.Rather it appears that beginning on July 13, as above indicated,the parties dis-cussed the Respondent's proposal of established job rate minimums, which were but 2cents per hour less than the existing minimums for such rates. CRANSTON PRINT WORKS COMPANY561hered to its proposal, and the 1,500-hour requirement appeared againin the succeeding contracts submitted by the Respondent to the Unionon July 26 and August 9. However, at the meeting on July 13, the Re-spondent submitted a written proposal which in effect modified the re-quirement by providing that an employee who qualified for a vacationin every respect except that he had not met the 1,500-hour requirementshould nevertheless receive vacation pay in an amount equal to a givenpercentage of his total straight time earnings during the yearly pe-riod36And in its contract proposals of July 26, the Respondent addeda new provision which was admittedly more favorable to the employeesthan the existing practice in the plant.This was a provision that em-ployees who had been in the Respondent's employ for as much as 3years but less than 5 years should receive 60 hours of paid vacation."Proposal of change in seniority practices:Among the items of in-formation furnished by the Respondent to the Union following thefirst bargaining meeting on May 27 was a copy of the Respondent's"Principles for Handling Seniority Problems," which showed thatit had been the practice for layoffs resulting from lack of work to bemade on a departmental basis, the last person in the department beingthe first to be laid off and the last to be recalled. In its letter forward-ing this material the Respondent stated, however, that it was itsintention to propose "something quite different" in any contract withthe Union.Accordingly, in its proposed contract submitted to theUnion on June 11 the Respondent, among other provisions relatingto seniority, advanced the following provision :Departmental seniority shall concern such matters as layoffs,and recalls for lack of work.When factors 1 and 2 are relativelyequal, in the opinion of the Company, Departmental seniorityshall govern the order of layoff and recall.These factors are :1.Knowledge, training, ability, skill, adaptability to do otherwork in the department and overall efficiency.2.Physical fitness.It is evident that both parties in the course of bargaining regardedthis provision as substantially negating the Respondent's responsibilityfor adherence to seniority in determining the order in which employeesshould be selected for layoff and recall.This matter was discussedat the July 16 bargaining meeting, but despite the Union's oppositiona similar proposal appeared again in the proposed contracts submittedby the Respondent on July 26 and August 9.30Two percent in case of an employee with 1 to 5 years'service, and 4 percent for anemployee with 5 or more years'service,asThe Respondent had previously proposed,apparently in accord with its customarypractice,that employees with from 1 to 5 years' service be given 40 hours,and that em-ployees with 5 or more years' service be given 80 hours, of paid vacation390609 -56-vol 115-37 562DECISIONSOF NATIONALLABOR RELATIONS BOARDProposal of a requirement that absences be reported in advance:As previously set forth, the Respondent on April 27 posted a new rulerequiring an employee to inform the Company in advance if he wouldbe unable to report for work on his regular shift.At the first bargain-ing conference on May 27, the Respondent explained that this rule hadbeen promulgated because of the prevalence of absenteeism in theplant, amounting to as much as 1,300 working hours during the monthof March. In the Respondent's first proposed contract submitted tothe Union on June 11, there appeared a provision that if an employeewere absent from work without prior authorization, because of illnessor any other reason, and failed to notify the Respondent 6 hours priorto starting time of his shift, he should be subject to disciplinaryaction consisting first of a written warning, then of a week's layoff,and finally discharge for subsequent violations of the rule.The Unionobjected to the clause on the ground that it might not be possiblefor an employee in case of illness to give the required notification.This same provision was included among the proposals submitted bythe Respondent to the Union on July 26. Owens testified that, innegotiations after the strike, an agreement was reached in which thetime required for advance notice to be given was reduced to 2 hoursand an understanding was reached that the provision was not intendedto be applied to employees failing to notify the Respondent in caseof sudden illness.It is apparent that as to two of the foregoing proposals-those in-volving minimum wages and the new requirement to qualify for avacation-the Respondent did not insist upon any severe restrictionof existing benefits.Thus as to minimum wages, the Respondentpromptly withdrew, its original proposal, substituted another whichwas only 2 cents less than existing rates, and the matter was eventuallysettled upon the basis of existing rates.The Respondent also substan-tially modified its original proposal as to vacation requirements, andsubsequently added a provision more favorable to the employees thanthe existing practice.The Respondent likewise modified its proposalfor advance notice of absences by agreeing that it should not applyto certain hardship cases.Only in its proposal of seniority provisionsdid it persist in seeking a revision of practice in a manner substan-tially adverse to the Union's position-by reserving a greater areaof discretion to itself in determining the order of layoffs and recalls.-Contrary to the Trial Examiner, we do not find in these facts sufficientreason to conclude that as to these matters the Respondent did notbargain in good faith with the Union.h.Proposal of strike-referendum provisionThe Trial Examiner found that by injecting into negotiations onJuly 13, and thereafter insisting upon, a contract proposal limiting CRANSTON PRINT WORKS COMPANY563the Union's right to strike by conditioning the exercise of this rightupon approval by the employees voting in a secret-ballot referendum,the Respondent failed and refused to bargain in good faith. Specifi-cally the Trial Examiner found that the Respondent's repeated pro-posal of a contractual provision to this effect, in the face of the Union'sconsistent refusal, amounted to a plain indication that it would notsign a contract unless the Union agreed to the inclusion of such aclause.We do not agree with this conclusion. The facts relating tothe course of bargaining on this subject are essentially undisputed,and are in substance as follows :Both the Union's and the Respondent's original contract proposals,as revealed by the parties' exchange of contract drafts prior to theirsecond bargaining meeting on June 21, contained general no-strike,no-lockout provisions.Both contracts also provided for wage reopen-ings.The Union's proposal was for a midterm reopening at a dateto be determined, whereas the Respondent's proposal limited such re-opening to a 60-day period prior to the contract's anniversary or ex-piration date.The Union's proposal made no exception to theno-strike clause, but provided that if the reopening resulted in anunsettledwage dispute, it might be taken to arbitration.TheRespondent's proposal, on the other hand, specifically forbade arbitra-tion but provided that in such case the parties would be free to resortto strike or lockout.These conflicting proposals were discussed atthe meeting on June 21 and the Respondent's proposal was apparentlyagain briefly discussed on the morning of June 22.At the next meeting, on July 13, the Respondent presented to theUnion a substitute proposal for that portion of its wage-reopeningprovision which related to the Union's right to strike,38providing insubstance that if the parties were not able to reach an agreement within60 days after they first met in response to a notice to renegotiate wages,the Union should have the right to strike provided a majority of theemployees voting in the bargaining unit should have voted in favorof such strike in a secret-ballot referendum held underthe supervisionof an impartial State or Federal agency designated by the Union.Together with this, the Respondent presenteda similarproposal,quoted in the Intermediate Report, for incorporation in the contract'stermination provision.According to Lisk, the Union stated that itcould not agree to these provisions because such a votewas a matterwithin the local Union's own prerogative and not something to be putinto the contract.Owens replied that a Federal circuit court hadruled that this was a subject matter for negotiation.39 Liskalso testi-fied that the Union reiterated its position concerning the strike vote38Paragraph 2 of the Respondent's article IV entitled"wage Adjustments"19Lisk further testified that at this point he "told Mr. Owens many courts had heldmany things were subject to negotiations,but his Company was not bargaining with theUnion over these matters." 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the July 16 meeting, and that Owens then replied that if the Unionwanted to reserve the right to strike he would have to insist on thistype of proposal.Both the July 26 and August 9 contracts submittedby the Respondent contained strike-referendum provisions identicalto those proposed by the Respondent on July 13 40 Owens testified,however, upon cross-examination by the General Counsel, that afterthe strike the parties reached an agreementas tothe wage-reopeningand termination clauses, and in both instances the provision for astrike referendum was omitted.The date when such agreement wasreached is not disclosed, but Owens' testimony in this respect is notcontradicted.In the light of the record facts above set forth, including the courseof negotiations involving the strike-referendum proposal and the Re-spondent's ultimate capitulation to the Union's objection to the inclu-sionof suc1.provisions, we do not find that the Respondent unlawfullyinsisted upon these provisions.41As we have found the record insuffi-cient in most instances to support the other allegations of unlawfulrefusal to bargain with which the Respondent is herein charged, wecannot therefore agree with the Trial Examiner's conclusion that theRespondent's other conduct compels the conclusion that the Respond-ent was not motivated by good faith in proposing that the Unionagree to strike-vote provisions in a contract.We find, accordingly,that the Respondent did not, by proposing and advocating contractualprovisions for a strike referendum, thereby violate its obligation tobargain under the Act.4.The strikeand nonreinstatementof strikersAs set forth above, the Union was certified on April 30, 1954, andthe Union and Respondent met in their first conference on May 27.Thereafter they exchanged copies of proposed contracts and met againto discuss these proposals on the afternoon of June 21 and morning ofJune 22.Most of the provisions of a contract appeared to be in dis-pute.A number of bargaining sessions were held during July, and40 The Respondent's minutes of the afternoon meeting on July 13 comment on the strike-vote proposal as in the nature of a counterproposal to the Union's request for a midtermieopening,and report Owens as having said that the Respondent preferred to close up thecontract on wages for a year, but would not object to the reopening provided a vote betaken to determine whether a majority wished to strike in case of an impasse.In addi-tion to the strike-vote provisions,both the July 26 and August 9 contracts submitted bythe Respondent contained a provision for reopening after 4 months upon 60 (lays'noticeThe Respondent'switnesses at the hearing (lid not testify concerning the Respondent'sreasons for submitting the strike-referendum proposalsHowever, it is apparent that theRespondent adopted the Union's proposal for an early wage ieopenmg at or about thetime when it also advanced its proposals for a strike referendum41 CfWooster Dwision of Borq-Warner Corporation,113 NLRB 1288, where the Boardfound that the employer had adamantly insisted to the point of impasse-in that case byrequiring acceptance of its proposal as the condition of executing an agreement-uponcontractual agreement to a strike-vote referendumHere, unlike that case, the Respond-ent did not insist to the point of impasse upon such provision CRANSTON PRINT WORKS COMPANY565the parties met again in August, September, and October prior to thebeginning of the hearing herein on October 11.4'During the courseof these negotiations agreement was reached on various portions ofthe contract, but a number of provisions, including the Union's prin-cipal economic demands, remained in dispute.On July 17, followinga vote taken at a union meeting, the employees began a strike whichlasted until July 27.On the latter date, the Union notified the Re-spondent that the strike was called off and most of the striking em-ployees reported to the plant.Believing it probable that not all thestrikers might have been notified of the end of the strike, the Respond-ent gave those who had not reported an additional period in whichto report back for work.However, the Respondent had hired a num-ber of replacements during the strike, most or all of them having beenput to work on the first shift.Among the returning strikers, some 39whose places had thus been filled on the first shift were assigned toother shifts, and approximately 62 others were not immediately re-instated but were placed on a 6-month preferential hiring list to berecalled when and if vacancies occurred.The Trial Examiner found that the strike was an unfair labor prac-tice strike, having been caused by all the antecedent unfair labor prac-tices for which he had found the Respondent to be responsible.Hefurther found, therefore, that as participants in a strike induced byunfair labor practices, all the strikers were entitled to immediate re-instatement upon demand, and that in the case of the strikers rein-stated to other shifts and those placed on the preferential hiring list,the Respondent, by failing to offer them immediate reinstatement totheir former positions, had discriminated against them in violation ofSection 8 (a) (3) of the Act.43 As it is not alleged that the Respondentdiscriminated in the order of the strikers' recall, or otherwise than bythe nonreinstatement of those who had been replaced as above set forth,the issue of unlawful discrimination against the strikers thus turnsupon the nature of the strike.In the light of the entire record, we do not find that the strikewas caused by Respondent's unfair labor practices.The strike oc-curred in July, midway during the course of collective bargaining.The earlier instances of interference, restraint, and coercion, and thelayoffs of 3 employees herein found to have been discriminatory,occurred at or near the time of the election, some 3 months before thestrike and a month or more before the parties met in the first collec-tive-bargaining session.Not only were these instances somewhat re-42For the dates of these bargaining meetings,see footnote 14,supra43The Trial Examiner also found that by "unilaterally selecting the individuals andthe shifts for reinstatement,after a strike caused by its own unfair labor practices" theRespondent further failed to bargain in good faith with the Union.In view of our con-clusion that the strike was not caused by unfair labor practices,we find it unnecessary topass upon,and do not adopt, this finding. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDmoved in time, but the record does not appear otherwise to indicatethat there was any causal relationship between these incidents and thestrike.The instance of unlawful refusal to bargain for which wehave found the Respondent to be responsible consisted of the uni-lateral posting of new plant rules, and occurred from 2 to 21/2 monthsbefore the strike and more than 2 weeks before the first bargainingsession"The record of the bargaining conferences, which continuedessentially uninterrupted during the strike, indicates that the strikewas caused, not by these matters nor by the Respondent's advocacyof various propositions in bargaining, heretofore discussed, upon whichitmight not have been lawfully entitled to insist to the point ofimpasse, but rather by the Union's failure to obtain concessions fromthe Respondent as to its principal and most significant demands, chieflyeconomic in nature.Thus Lisk testified that at the July 14 meeting he "told the Companythat there was certain things in the contract that he would like tohave their answers on." These were the Union's demand for a wageincrease,two additional paid -holidays, additional vacation benefits,and provision for a checkoff.Lisk testified that he did not recallwhether, in addition to this list, he -also mentioned additional in-surance benefits, but that he did mention the no-strike clause andthe discharge and discipline clause.He further testified :I told Mr. Owens that unless we could reach an agreement thatI was afraid we had a strike; and among those things that wereinvolved, and I named four or five things there that were majorissues, and I told him I did not cherish a strike, but I was afraidifwe did not reach an agreement that the people may vote astrike.45At the next meeting on July 16, Bamford, a union official who hadattended the first bargaining meetings but who had not been presentat the meetings on July 13 and 14, asked if the Respondent and theUnion had agreed on anything. Lisk testified that he then told Bam-ford that "a few things had been agreed to, but there was severalmajor issues that were still in dispute."Lisk conceded that he mayi* It is true, however, that as set forth earlier in this decision, the right of the Union topresent grievances concerning these plant rules was among the subjects discussed duringthe bargaining conferences.95At the meeting of July 14 the Union transmitted to the Respondent through theauspices of a Federal mediator a "package proposal," of which the full contents are notdisclosed by the record, but which specifically included the matters of wages, holidays,checkoff, and insurance benefits.Lisk at first testified that when this package proposalwas presented to the Respondent he told Owens that "some of these items people have avery definite opinion about" and "I am afraid if we don't come to an agreement on someof these items the people may vote to strike." On being pressed as to the specific mattersto which he referred,he replied,"I was referring to all the unresolved issues we had."However, previously,apparently also in reference to these proposals,Lisk had testified,"I asked him[Owens] to consider some of our economic demands along with some of theother contract demands we were discussing." CRANSTON PRINT WORKS COMPANY567have named, as such issues, the matter of wages, paid holidays, check-off, insurance, seniority, and the discharge and discipline provisions.The Respondent's typewritten minutes of the meeting on that dateconfirm the fact that Lisk enumerated substantially the list of issuesnamed above.These minutes further disclose that near the close ofthe meeting on that date Bamford informed the Respondent in sub-stance that he believed the Union and Respondent could work outsatisfactorily their differences on all but the monetary allowances andthe checkoff, but that he must report to the employees a deadlock onthese matters.The strike began on the evening of the next day, July17, after the bargaining meeting of that day.Upon the entire record we are satisfied that the strike of July 17to 27 was caused by the Union's failure to achieve its major demandswhich were principally economic in nature, and did not result fromthe Respondent's unfair labor practices. In these circumstances, theRespondent was legally entitled to protect and continue its businessby hiring permanent replacements to fill the places of strikers.46Asthe replaced strikers were economic rather than unfair labor practicestrikers, they are not entitled to an order of reinstatement.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Cranston PrintWorks Company, Fletcher, North Carolina, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging concerted activity or membership in TextileWorkers Union of America, AFL-CIO, or in any other labor organi-zation of its employees, by discriminatorily laying off employees, orin any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment.(b)Threatening its employees with reprisals or promising thembenefits to discourage concerted activities or union membership oractivities.`(c) Issuing or enforcing a rule prohibiting its employees fromsoliciting union membership on company premises during the em-ployees' nonworking time.(d) Interrogating employees concerning their union affiliations orintent to vote in a Board election, in a manner constituting inter-ference, restraint, or coercion in violation of Section 8 (a) (1).(e)Refusing to bargain collectively with Textile Workers Unionof America, AFL-CIO, as the exclusive representative of all em-46N L R. B. v. MackayRadio &TelegraphCo., 304 U.S 333, 345-346. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit with respect to wages, rates of pay,hours of employment, and other conditions of employment.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Textile Workers Union of Amer-ica,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engagein other concerted activities for the purpos'es of collective bargainingor other mutual aid or protection, or to refrain from any or all of suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as-a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request bargain collectively with TextileWorkersUnion of America, AFL-CIO, as the exclusive representative of theemployees in the appropriate, unit, and, if an understanding isreached, embody such understanding in a signed agreement.(b)Rescind immediately its rule forbidding employees to solicitmembership in organizations insofar as it prohibits its employeesfrom soliciting union membership during the employees' nonwork-ing time.(c)Make whole Stepp, Hamilton, and Higgins in the manner setforth in the Intermediate Report in the section entitled "The Remedy"for any loss of pay they may have suffered by reason of the discrim-ination against them.(d)Upon request make available to the National Labor RelationsBoard, or its agents, for examination and copying, all payroll records,social-security payment records, timecards, personnel records andreports, and all other records necessary for a determination of theamounts of back pay due under the terms of this Order.(e) Post at its plant in Fletcher, North Carolina, copies of the noticeattached hereto marked "Appendix A." °7 Copies of said notice, to befurnished by the Regional Director for the Eleventh Region, shall,after being signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(f)Notify the Regional Director for the EleventhRegionin.writ-ing, within ten (10) days from the date of this Order, whatsteps ithas taken to comply herewith.41 In the event that this Order is enforced by a decree 6f a 'United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Deci ec of the United States Court of Appeals, Enforcing an Order " CRANSTON PRINT WORKS COMPANY569IT IS FURTHER ORDERED that the complaint, insofar as it alleges that-theRespondent violated the Act by conduct other than that foundto be unlawful in this Decision and Order, be, and it hereby is, dis-missed.MEMBER MURDOCK, concurring in part and dissenting in part :I concur in the main opinion to the extent that it affirms findingsby the Trial Examiner of violations by the Respondent of Section 8(a) (1), (3), and (5) of the Act; but to the extent that it dismissescertain other conduct found by the Trial Examiner to be violative ofSection 8 (a) (5) of the Act, I am in partial disagreement with it.Specifically, I dissent from the majority's conclusions that the Re-spondent did not also violate Section 8 (a) (5) by refusing to bar-gain on grievances, by proposing less desirable working conditions,and by insisting upon employee strike-ballot referenda as a conditionto the Union's right to strike. I shall discuss these issues in order.We are unanimous in finding that the Respondent violated Section8 (a) (5) by unilaterally instituting changes in plant rules after certi-fication of the Union as bargaining representative on April 30, 1954,without notice to or consultation with the Union. Thereafter, betweenJune 2 and 8, Hamilton, as chairman of the Union's grievance com-mittee, prepared and presented to Personnel Manager Hardee 17grievances on various subjects including, among others, all but 1 of thechanges in plant rules and working conditions. _ On June 11 Hardeereplied by a letter addressed to the-grievance committee, as follows :In reply to alleged grievances Nos. 1 through 14, the Companydoes not recognize the fact that any part of grievances Nos. 1through 14 are a proper matter for a grievance, and does notrecognize the authority of the committee to raise these questions.The answers are given out of a spirit of cooperation and forinformation.The Company has not made an [sic] changes in rules or poli-cies because of a result of the election, except those necessary tomaintain a more efficient operation.With this letter were a number of enclosures setting forth separateanswers to each of the first 14 grievances.As to the new rules restrict-ing the times for visiting the smoking booths, requiring donations tobe placed in a box at the gate, and prohibiting early entrance to theplant, these separate answers consisted simply of the following state-ment :This is a matter of Company policy and Procedure.We do notconsider this a proper matter for a grievance.In a number of other instances, including a grievance involving therule requiring advance reporting of absences and three of the griev- 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDantes relating to changes in working conditions discussedsupra,theRespondent furnished a separate answer concerning the merits of thematter at issue, but appended a further statement likewise indicatingthat it did not recognize the matter as properly subject to a grievance.In a letter dated June 21, Hardee gave similar answers to the remain-ing 3 of the 17 grievances.As late as July 17, when the strike began, Respondent was stillmaintaining that these matters were not a proper subject for griev-ances.Eventually, after the strike, on September 22 the Respondentfinally bargained on these matters.Plainly the Trial Examiner cor-rectly found that by the foregoing conduct prior to the strike on July17 -there was a refusal to bargain on grievances violative of Section8 (a) (5).This case is not, as is suggested by the majority, one involving thequestion whether mere "delay" in discussing grievances until Septem-ber 22- demonstrates "lack of good faith." It is a case of outrightrefusal to discuss over an extended period based upon an erroneouslegal premise that these involved matters of management prerogativeand hence were not "proper matters for grievance."Particularlywhere the matters on which bargaining is sought involve conditionsof employment which have been unilaterally and unlawfully in-stituted there should be a special obligation promptly to honor a re-quest for bargaining.The majority's reliance in finding no refusal tobargain, on the stated fact that with reference to some of the grievancesthe Respondent "provided answers on the merits" even though reject-ing them as not proper subjects for grievances, is erroneous as a matterof law.Simply stating a reason for the adoption of a rule, with thesimultaneous statement that it is not a proper subject for a grievance,is obviously not negotiating thereon-it closes the door on negotiation.Furthermore, it is well settled that even where, unlike here, there isactual discussion, "an employer who takes the erroneous position thata particular subject matter is not bargainable `can hardly approach thediscussion of this subject with an open mind and a willingness to reachan agreement."'N. L. R. B. v. Reed c• Prince Mfg. Co.,205 F. 2d131, 136 (C. A. 1), enfg. 96 NLRB 850, 857.Moreover, there still re-main the various grievances on which not even a reason for theunilateral action was provided.I likewise can find no sound reason to disturb the Trial Examiner'sfinding that Respondent's action in advancing and insisting in col-lective bargaining upon provisions for working conditions less desira-ble than those currently existing, in the important field of wages,vacations, seniority practices, and advance reporting of absences,demonstrated bad faith in bargaining.Viewed collectively, andagainst the background of Plant Manager Gregory's threat to "make-ithard" if the Union was voted in, the more reasonable inference is CRANSTON PRINT WORKS COMPANY571that in advancingand insisting on agreementby the Union on less de-sirable conditions of employment even to the point of a strike, the Re-spondent was implementing this threat rather than makinga sincereeffort to reach a reasonable agreement with the Union.Although cur-rent minimum wage rates were $1.02 and $1.12 per hour for womenand men, respectively, Respondent's contract proposal was 75 and 80cents.Accepting Owen's testimony that through mistake figures forintended probationary rates had been submitted instead of for mini-mum established rates, the fact remains that the proposal was 14 centsbelow current probationary rates.Furthermore,as ofthe time of thestrike, Respondent was still insisting on minimum wage rates whichcut existing rates 2 cents per hour.Although current practice re-quired only completion of the probationary period for a vacation,'Respondent's proposal was 1,500 hours' work (or about 9 months) as aprerequisite.In place of the current departmental seniority rule forlayoffs, Respondent insisted up to and during the strike on a provisionwhich deprived employees of this protection and to all intents andpurposes in effect gave the Employer the right to pick and choose onlayoffs.Finally the Company proposed a rule requiring 6 hours'advance notice of absences under penalty of a warning, a week's lay-off, and finally discharge for the first,second, andthird.offense.De-spite the fact, as the Union pointed out to Respondent, this wouldprobably be impossible in many cases of illness, Respondent insisted onsuch a harsh and obviously unworkable rule up to and during thestrike.It is true that the Respondent eventually settled the strikefor existing wages and modified versions of the other provisions re-ferred to except for departmental seniority which the Union neverregained.That the Respondent after the strike ultimately recededon these points does not, as my colleagues suggest, negate the reason-able inference that in insisting to the point of a strike that the Unionagree to this series of less desirable working conditions in the contextof this case, the Respondent was not engaged in good-faith bargaining.The majority's reversal of the Trial Examiner's finding that theRespondent violated Section 8 (a) (5) by injecting into the negotia-tions on July 13 and thereafter insisting upon contract proposals con-ditioning the Union's right to strike upon approval by a majority ofall the employees voting in a secret-ballot referendum, represents aserious error of law unless the majority intend to overrule recentprecedent.The Union had originally proposeda generalno-strike-no-lockoutprovision without exceptions.However, Respondent's original con-tract proposal, although containinga generalno-strikeclause, uncon-ditionally permitted a strike or lockout incaseofwage reopening.Respondent's substitute proposal for the "Wage Adjustment"clauseon July 13, however,was morerestrictive by conditioning the right 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDto strike in a wage reopening on an employee referendum. I do notbelieve that the maintenance of such a proposal was proper underthe precedents, even as an amendment to the "Wage Adjustment"clause.Whether or not the insistence on this part of Respondent'sJuly 13 proposal is deemed unlawful, however, no conceivable justifi-cation can be found for the second part. That was a wholly separateproposal for thedurationclause of the contract under which the Unionwas bound not to strike for 60 days after theexpirationof the con-tract, and, if no new agreement could be reached within 60 days, itsright to strike thereafter was conditioned upon a majority vote in anemployee referendum. In the recent case ofWooster Division ofBorg-Warner Corporation,113 NLRB 1288, the Board held that suchemployee strike-ballot proposals are not subjects on which a unionis obligated to bargain and that an employer therefore is not entitledto force bargaining on such proposals and to insist on their inclusionin an agreement. The majority purports to distinguishBorg-Warneron the basis that therethe Employer had adamantly insisted to the point of impasse-inthat case by requiring acceptance of its proposal as the conditionof executing an agreement-upon contractual agreement to astrike-vote referendum.Here, unlike that case, the Respondentdid not insist to the point of impasse.I fail to understand their use of the term "impasse," which they ap-parently equate to successfully requiring acceptance of a proposal asa condition to executing an agreement.-Heretofore "impasse" hasbeen used by the Board to describe situations where parties fail to ar-rive at a contract because neither party will recede from opposing posi-tions.It has also been recognized that strikes break impasses andthe fact that following a strike parties ultimately agree, does notmean that an impasse did not exist before a strike. InBorg-Warnerthe union went out on strike because of inability to reach agreementon a number of issues. Thus there was an "impasse" as that termis ordinarily used.But this was equally true in the instant case andthe majority's statement that here "the Respondent did not insist tothe point of impasse" is incorrect.These proposals were one of theimportant stumbling blocks which prevented the parties here fromarriving at an agreement, as a result of which the Union went out onstrike.The strike broke the impasse and the parties eventually agreedupon a contract.Thus, even assuming,arguendo,that insistence tothe point of an impasse is a prerequisite to finding an 8 (a) (5) viola-tion, such a condition is here met.The majority's attempt to dis-tinguish theBorg-Warnercase on the ground that there the unionultimately capitulated on this issue after the strike, while here itwas the Employer who ultimately receded in the contract made after CRANSTON PRINT WORKS COMPANY573the strike, misconceives the controlling legal principles.The sug-gestion that "requiring acceptance of its [the employer's] proposal asthe condition of executing an agreement" is a prerequisite for find-ing an 8 (a) (5) violation incorrectly states the Board law on thissubject.This question was first dealt with inAllis-Chabners Manu-factwring Company,106 NLRB 939. There, despite the Trial Ex-aminer's finding that the employer hadnot"refused to contract unlessthe Union consented to the disputed clauses," the Board adopted theTrial Examiner's finding that the employer violated Section 8 (a) (5)because itinsisted on continuing to bargainon these clauses with othersubjects, thereby causing a breakdown of negotiations.The Board'sdecision stated : "We find, like the Trial Examiner, that the Respondentby insisting upon discussingits proposed clauses XIII and XIV, andby such, insistence causing the bargaining negotiationswith the Unionto cease,refused to bargain with the Union and thereby violated Sec-tion 8 (a) (5) of the Act." [Emphasis supplied.] In the laterBorg-Warnercase, the Board reconsidered and restated at length the legalprinciples governing this issue, and made plain that neither employerinsistence to the point of impasse nor requiring acceptance of a pro-posal as a condition to executing a contract are prerequisites to find-ing a refusal to bargain. InBorg-Warnerthe Board made very clearthat while the mere making of a strike-ballot proposal was not im-proper, and that by mutualconsentitmight be discussed and agreedupon, nevertheless, such a proposal was not one of the "obligatorysubjects" for collective bargaining.Hence a union cannot be re-quired to bargain on it if it does not wish to, and an employer cannotutilize the bargaining process to require continued bargaining on sucha subject."On the basis of the admitted facts set forth in the majority opinion,it is plain that the Respondent here refused to accept the Union'sprotest that-the strike-referendum proposals involved a matter of theUnion's own prerogative and did not belong in a contract. Respond-ent insisted on treating them as a proper subject matter for negotiationand maintained its insistence on including them in the contract evenafter the strike.Thus, it retained the provisions in both the July 26and August 9 contract versions which it submitted to the Union. Thiscourse of conduct clearly violated Section 8 (a) (5) under theBorg-Warnerdecision and the fact relied upon by the majority that ulti-mately the Respondent capitulated on these proposals after the strikeis irrelevant.Only by ignoring or misinterpreting theBorg-Warner+aAs the decision stated.The Respondent's liability under Section 8 (a) (5) turns notupon its good faith,but rather upon the legal question of whether the proposals are per-missible subjects of collective bargainingFor, if the proposals are permissible statutorydemands, the Respondent was privileged to adamantly insist upon bargaining as to themand the Union could not refuse to so bargain,on the other hand,if they were not, thecone seistine "[Emphasis supplied ] 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision can the majority reverse the Trial Examiner and find no viola-tion on admitted facts.MEMBER BEAN took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that :WE WILL NOT discourage concerted activity or membership inTextileWorkers Union of America, AFL-CIO, or in any otherlabor organization of our employees, by discriminatorily layingoff any of them,or inany other manner discriminating in regardto their hire or tenure of employment.WE WILL NOT threaten with reprisals or promise benefits to dis-courage concerted activity or union membership.WE WILL NOT issue or enforce any rule prohibiting employeesfrom soliciting union membership on their own time on companyproperty.WE WILL NOT interrogate employees concerning their unionaffiliations or intent to vote in a Board-conducted election, in amanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act.WE WILL NOT refuse to bargain collectively with the above-named labor organization as the exclusive representative of allemployees in the following appropriate unit :All production and maintenance employees at our Fletcherplant, excluding all executives, supervisors, clerical andprofessionalemployees, and guards, as defined in the Act,and all printers and printers' apprentices.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form labor organizations, to join or assist the above-namedor any other labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section8 (a) (3)of the Act. CRANSTONPRINT WORKSCOMPANY575WE WILL make Clarence N. Stepp, Evans S. Hamilton, andWilliam B. Higgins, whole for any loss of pay suffered by reasonof the discrimination against them.WE WILL bargain collectively in good faith, upon request, withthe above-named labor organization as the exclusive representa-tive of all employees in the above-described appropriate unit withrespect to rates of pay, wages, hours of employment, and otherconditions of employment,and, if an understanding is reached,embody such understanding in a signed agreement.All our employees are free to become, remain, or refrain from becom-ing or remaining members of the above-named labor organization, orany other labor organization, except to the extent that such right maybe affected by an agreement in conformity with Section 8 (a) (3) ofthe Act.CRANSTON PRINT WORKS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served in Cases Nos. 11-CA-706 and I1-CA-765, complaints and notices of hearing thereon having been issued and served bythe General Counsel of the NationalLaborRelations Board, an order consolidatingthe two cases having been issued by the Regional Director for the Eleventh Region,and answers having been duly filed by Cranston Print Works Company, a hearing in-volving allegations of unfair labor practices in violation of Section 8 (a) (1), (3),and (5)of the National Labor Relations Act, as amended(61 Stat.136), hereincalled the Act, was held in Hendersonville,North Carolina,from October 11 to 20,1954,before the duly designated Trial Examiner.In substance,the complaints allege and the answers deny that the Respondent: (1)Discriminatorily and to discourage membership in Textile Workers Union of Amer-ica,CIO,discharged employee Boyce A. Whitmire,Jr.,on April 15, 1954, and laidoff for a period of a week,on April 29,1954,employees Clarence N. Stepp, EvansS.Hamilton,and William B. Higgins; (2) on and after May27, 1954, refused to bar-gain collectively with the Charging Union as the exclusive bargaining representativeof its employees in an appropriate unit;(3) by its unfair labor practices caused em-ployees to go on strike on July 17 and 19,1954;(4) upon their unconditional offerto return to work on July 27, 1954,discriminatorily refused to reinstate certainstrikers and assigned others to less desirable shifts;(5) unilaterally changed plantrules and working conditions;(6) threatened economic reprisals and promised bene-fits to discourage union membership;and (7)by the aforesaid and other conductinterfered with,restrained,and coerced employees in the exercise of rights guaran-teed by the Act.At the hearing all parties were represented and were afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce evidence rerti-nent to the issues, to argue orally upon the record,and to file briefs and proposedfindings of fact and conclusions of law.Briefs have been received from the GeneralCounsel and the Respondent.Disposition of the motion to dismiss, made by the Respondent at the close of thehearing and upon which ruling was then reserved,ismade by the following findings,conclusions,and recommendations. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe entire record in the case, and from his observation of the witnesses, theTrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCranston Print Works Company, a Rhode Island corporation,maintains a plantat Fletcher,North Carolina,where it is engaged in the bleaching,printing,and dye-ing of cotton goods.During the year 1953 it manufactured and sold finished prod-ucts valued at more than$650,000, more than 98 percent of which, in value, was soldand shipped to customers outside the State of North Carolina.During the same pe-riod it purchased raw materials,supplies, and equipment valued at more than$240,000, more than 50 percent of which, in value, was shipped in interstate com-merce to its Fletcher plant.The Respondent is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, CIO, is a labor organization admitting tomembership employees of the Respondent at its Fletcher plant.III.THE UNFAIRLABOR PRACTICESA. Background events and issuesAll of the eventsin issuetook placein the spring and summerof 1954.Histori-cally, however, they stem fromorganizationalefforts begun by theRespondent's em-ployees back in 1951.That year, andagain in1953, the Board conductedelectionsat the,plant.At both ofthese elections 2 labor organizations(1 the Charging Unionin this case)were on the ballot.Neither won, and on eachoccasionthe Board issuedcertification to that effect.Also, in the fall of 1953, the Respondentwas involved ina complaint case(Case No. 11-CA-539) whichwas disposedof informally by asettlement agreementwith the Board and the Charging Union,pursuantto whichthe Respondent posted noticesnotifyingitsemployeesthat it would notinterferewith rights guaranteed them by the Act.In the springof 1954 a thirdelection washeld, and this time the Charging Unionwas certifiedas the bargaining agentof the employees.Coincident with the 1954election the Respondent dischargedand laid off,respectively, 2 employeeleaders inthat and the 2 previousorganizing campaigns-Whitmireand Hamilton.This actionis in issue.The election and the discharge-layoff action took place followingthe spread of amanagement-inspired rumor that if the Unioncameinto the plant it would closedown.Supervisors engaged in interrogationof employees as to theirunion sympa-thies and made promisesof benefit-conduct which the General Counselclaims tohave beeninterference,restraint,and coercion of employees in the exercise of rightsguaranteedby the Act.Immediatelyafter the Unionwon the electionand beforenegotiationsfor a collec-tive-bargaining agreement were begun,management posted many rules, unilaterally,bearing upon employees'conduct and working conditions.After negotiations beganmanagement summarilyrejected the Union'ssubmission of some 14 grievances, stat-ing in a documentin evidence that theywere not "aproper matter fora grievance,"and thatmanagementwould "not recognizethe authorityof the committee to raisethese questions."It isGeneral Counsel's claim thatthis adamant stand taken by theEmployer, aswell asotherpositionstaken by it duringnegotiations-more fullydescribed below-constituted a refusal tobargain in goodfaith with the Union, and"that this refusal,among other unfair labor practices, caused the employees to go onstrike on July 17, 1954.The strike was called off 10 days later and thestrikers sought unconditional rein-statement.It isGeneral Counsel's contentionthatmany suchstrikers,named spe-cifically below, were eitherdenied reinstatementor were transferredto less desirableshifts.Thisalleged discrimination is oneof themain issues.B. Interference,restraint,and coercionAs context for the issues of discrimination and refusal to bargain,the coercive con-duct of management representatives should be considered.The incidents involved were neither isolated nor confined to conduct of minorsupervisors, nor may management reasonably maintain that they occurred in an at- CRANSTONPRINT WORKSCOMPANY577mosphere of chance or ignorance. But a few months before the spring campaign ofthe Union, and by way of a settlement of a Board case, management had posted anotice agreeingnotto engage in illegal interference. In mid-February the Union, ina letter to Resident Manager Gregory, claimed that both interrogations and threatshad been made and urged that they be stopped.During the latter part of the same month, however, Gregory himself threatened anemployee with discharge if he heard of his "passing out any more Union cards." Theemployee was James F. Sexton.Gregory, as a witness, admitted the incident, did notspecifically deny making the threat, but said that he told Sexton on that occasion:"We have a no-solicitation rule.you are not allowed to do that while you areworking on the job."The Trial Examiner does not credit Gregory's testimony thathe cautioned Sexton only about soliciting on the job.His own description of a re-port made to him which he said prompted him to reprimand Sexton, makes no refer-ence to this point.The plant rule, identified by Gregory himself as being in effect atthattime,makes no such qualification.That rule reads:Employees will be subject to disciplinary action . . . for .. .22. Soliciting for contributions,membership in organizations, or for thebenefit of other outside the plant activities without first securing approval of thesuperintendent of the plant.Nor would it be reasonable toimplythat managementmeant,but did not say in thisrule, that it was limited to while "working on the job "Other rules in thesame listdo not lack such specificity.For examples, "horseplay" was limited to "companyproperty"; the use of alcohol or drugs to "company property"; and idling in thewashrooms to "working hours."Since the Trial Examiner has found that Gregory did not say anything to Sextonabout any rule, no finding is here made as to the legality of the rule itself. (That rule,as later amended, will later be discussed in this report.) It is concluded and foundthat by Gregory's threat to discharge Sexton if he ever heard of his "passing out anymore Union cards," topmost management of the Respondent at the plant inter-fered with, restrained, and coerced employees in the exercise of the rights guaranteedby the Act.It is undisputed 1 that 2 or 3 days before the election, on April 22, Gregory askedemployee W. D. Toney if he was going to be "agin him or for him." The context ofan otherwise innocent, perhaps, inquiry cannot be ignored.As noted below, the dis-charge of the Union's most openly active leader had been effected by Gregory just afew days before his interrogation of Toney.And on about the same day of the in-quiry Gregory, under his ownsignature,sent to every employee a 3-page antiunionletter concluding with the statement: "If you vote NO in the coming election, I willconsiderit a continuingvote of confidence."Under the circumstances here described,the Trial Examiner concludes and finds that Greogory's interrogation of Toney wasplainly intended not to seekinformationbecause of a bargaining request, but tocoerce an employee in the exercise of rights guaranteed by the Act.Any other inter-pretation must avoid both reason and reality.Gregory and his subordinate supervisors instigated and fostered forecasts thatthe plant wouldcloseif the Union won the election.About a month before theelection the manager told employee Donnell L. Hoots that "if the Union got in hewould probably have to close the plant," according to Hoots' credible testimony, andlater said that "if it did get in, he would make it hard and fight it to the finish." TheTrial Examiner does not credit Gregory's equivocal denial.He admitted talking toHoots about the Union, and then said:I never ever said I would close that plant down; if it ever came up about any-thing like that it wasin linewith wages; I told Donnell if the Union demanded,when they came in and demanded that, I felt we were paying wages that werecompetitive, and I would not be able to meet them, if they won out I would tryto run our plant as best we could, but if the people didn't come I would natu-rally have to close the plant down, I could not do anything else.Foreman Capers Gambrell openly offered to bet employee James Barnett $100that if the Unioncame inthe plant would close down within 2 weeks. ForemanW. C. Parker saw the employee and Gambrell in conversation and asked Barnettwhat they had been talking about. Barnett told him. Parker then said, "Well, you1As a witness Gregory said only that he did not recall it390609-56-col 115-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDknow he is right, this Company moved down here to get away from organized laborand if they come in here, they will move from here, too." The finding is based uponBarnett's credible testimony.Gambrell's denial is not credited.Parker was not ques-tioned about this specific conversation with Barnett; he merely denied generally thathe had ever told any employee that the plant had moved south to get away from or-ganized labor.This general denial is not credited.As quoted specifically in thesection below relating to Whitmire's discharge, Parker's own testimony establishesthat Gambrell's offer to bet was sufficiently well known to him so that he made nocomment when Whitmire raised the question in his presence.The record containsmuch credible evidence that Gambrell's offer to bet that the plant would close be-came almost common knowledge in the plant and that Parker, in effect, told em-ployees it was a reasonable forecast. It persisted, despite the Union's attempt to ridi-cule the idea. In an obvious effort to "accentuate the positive" threat to close, insti-gated by himself and perpetuated by his subordinates, Gregory, on the very eve of theelection, sent to every employee the letter above described, containing the followingquestion and answer:Can the union make Cranston run its plant and furnish you a job?NO. The Union has no power, legally, or otherwise, to force Cranston to oper-ate its plant for one day, week, month or year.The forceful denial of the negative, in a letter urging employees to vote againsttheUnion, was plainly designed as coercive. It would have been meaningless inany other context than that of the company-sponsored rumor that itwouldclose,and of a union leaflet distributed at the plant gate to all employees 2 or 3 daysearlier, which said in part:You all know that this kind of rumor has been circulated to scare us, only ithasn't scared us and our union has grown stronger day by day.More simply summarized, the picture presented by the facts is this: Managementcirculates a rumor that it will close if the Union wins the election; the Union deprecatesthe threat and urges that it is only used to "scare us" into voting against the Union;and the Company counters with the pontifical protest that the Union cannot makeit keep open I day longer than it wants to.Foreman Gambrell also used another method to interfere with the employees'rights under the Act.About 2 weeks before the election Gambrell told employeeJohn F. Bobo, who worked under him, that there were 2 desk jobs open, that theCompany did not want the Union in the plant, and that if he would help "fightthe Union," he would see that Bobo got I of the jobs.This finding is based uponthe credible testimony of the employee, in part supported by Gambrell.The fore-man admitted telling the employee he would try to get him the job, did not denythat he had said he would do so if Bobo would help "fight" the Union, and onlyexplained that he made the offer in order to get Bobo to do better on the job healready had.Having observed Gambrell giving this lame explanation, the Trial Ex-aminer does not believe him.His promise of benefit clearly was of a nature pro-scribed by the Act.C. The discharge of Boyce A. Whitmire, Jr.It is alleged and conceded that Boyce A. Whitmire, Jr., was discharged on April15, 1 week before the 1954 election.The General Counsel claims that the dischargewas discriminatory in order to discourage union membership; in its answer theRespondent claims that it was "for good cause and as a result of the malicious,unlawful and wrongful acts" of Whitmire.Evidence is overwhelming that top management well knew that Whitmire wasprobably the most active leader in the Union's preelection campaign.He was thefirst to wear union buttons openly in the plant.He served on the organizing com-mittee and solicited employees at the plant to join.He distributed union leafletsat the plant gate.About 2 weeks before his dismissal he was called to the officeby Gregory, resident manager.Gregory deprecated the value of a union to theemployees, and declared that the Company could afford to give no raises and"would have to shut the plant down."He proposed the idea of an independentunion:Whitmire said he thought such would be illegal and stoutly defended theUnion's campaign.2About a week before the discharge the local newspaper car-2 The findings as to this interview are based upon the credible testimony of Whitmire,much of which is undisputed, although Gregory's version differs in some respectsTheTrial Examiner makes no finding that the manager's remarks on this occasion were coer- CRANSTON PRINT WORKS COMPANY579ried a prounion article underWhitmire'ssignature.His testimony is uncon-tradicted that his was the only prounion letter from an employee to be publishedin that newspaper during the campaign.On numerous occasions shortly beforehis dismissal,Foreman Parker chided him about the Union.According to thetestimony of the foreman himself, he frequently discussed the Union with the em-ployee-"Oh, my goodness," he said, "practically every time I would go throughthere."Whitmire's testimony is unrefuted,and it is found,that on one occasionParker told him that the Company could affordno raisesand would have to shutthe plant down.And according to the foreman's testimony,Whitmire approachedParker while he was talking to another supervisor,Capers Gambrell,and askedthe latter: "Do you still want to bet $100 that if the Union.comes in the plant willclose down?"Further, according to Parker, "Mr. Gambrell said to him, `No,I don'twant to bet,'and we continued on with our conversation of the day'swork."In this setting,then,in part as described by management witnesses,Whitmirewas summarily dismissed on April 15.Events connected with the actual dischargeare as follows.On themorningof April 14,Eugene Paige, an employee of SenecaTextile, one of Cranston's customers,was present in Whitmire's room in pursuanceof his duties.While standing near Whitmire'smachine,which was running someof Seneca'smaterials,the employee casually asked him what he"was going todo when the plant shut down."Paige asked what he meant.Whitmire replied:"Mr. Gregory said he was going to shut the plant down if the Union came in." 3Somewhat later Paige went to see Gregory, but he was away from the plant.About noon, according to the testimony of Plant Superintendent F. X. Cooney,Paige came to him and asked him, "What is going on around here?" and in ex-planation told him that an employee, whom Cooney promptly identified as Whitmire,had asked him what he was going to do with his work when the plant shut down.Cooney, according to both his testimony and that of Paige, assured Paige that hehad nothing to worry about, and told him not to "pay any attention to any remarksthat may be made by any unauthorized personnel."With this reassurance,Paige went on about his business.Cooney, according tohis own testimony, did not approach Whitmire.Nearly 12 hours later, just beforemidnight, Cooney informed Gregory.Gregory promptly ordered the plant guardsnot to let Whitmire into the plant the next morning,and to bar his entry until he,himself,should arrive.civeThat they were made, however, establishes beyond question that management wasaware of Whitmire's union leadership.And the reference to the shutdown of the plant,by Gregory, is of material bearing upon the actual discharge, as will be discussed below.3 The findings as to this colloquy rest upon the credible and forthright testimony ofWhitmire, and the probabilities inherent in the events even as described by Paige, whoseversion varies somewhatPaige was not called as a witness before the Trial Examiner.No showing was made that he was not available. At the conclusion of the hearing, theRespondent offered in evidence Paige's deposition,taken in New York City some monthsbefore the hearing. It was received under the following circumstances :the witness [Paige] here, and told you I would issue a subpoena at that time.Now,this is rather late, and the hearing is about over, and in view of the fact there is noobjection on the part of General Counsel, and in view of the fact that the RegionalDirector permitted this to be done before the hearing, the Trial Examiner will permitthis to be placed in evidenceI admit I do this somewhat reluctantly, and do it onlyin the interest of timeIn his deposition Paige, in effect, denied that he asked Whitmire what he meant by theplant closingThe Trial Examiner does not believe this denial, for the following reasons :(1)No opportunity was provided the Trial Examiner to observe Paige's demeanor as awitness ; (2) as noted above Paige went to see Gregory about it, the specific member ofmanagement Whitmire had cited as cause of the rumor;and (3)the equivocal nature ofPaige's testimony in the deposition as well as his candid admission of lack of memory asto what Whitmire said to him, revealed by the following colloquy :Q Do you now know how he said it?A NoQ You know no more about it today than you did at that tine? [Referring to astatement given to a Board agent sometime before July, when the deposition wastaken.]A. That is right.Q And at that time you did say, did you not, that you did not know how he said it?A I did not know how he said it. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Gregory came to the plant the next morning he discharged Whitmire atonce, accusing him of "intimidating a customer."The employee has since that datebeen refused reinstatement.The above-described event is the soleitem,so far as the Trial Examiner candiscover, offered in support of the Respondent's claim, in its answer, as being"malicious, unlawful, and wrongful acts."It appears to the Trial Examiner that the Respondent had striven to blow bubblegum to the proportions of theGraf Zeppelin.It explodes under mere scrutiny.The labored efforts to show that Seneca'sbusinesswith the Respondent was large,that Paige was frightened, and that the Respondent might have lost thousands ofdollars had Seneca gone elsewhere has small foundation in fact or likelihood.Byhis own testimony Cooney made it clear that he had "settled" Paige's "fears" atonce, and nearly a full day before the discharge.His own testimony,also, es-tablishes that the incident was of so little importance to him, the plant superin-tendent, that he did not even bother to speak to Whitmire about it.To Gregory, however, the reported incident apparently suggested a way to ridthe plant ofitsmostactive union leader-whom but a few days before he had beenunable to persuade to abandon his activity.That reprisal was his motive, and notconcern with loss of business, is indicated by the nature of the action he took.By his own testimony he never, at any time, orally or by letter, made any effortto reassure-Paige.But he at once ordered that Whitmire be barred from the plant-although Cooney had permitted him without rebuke or warning to remain on thejob throughout the preceding day.Had management actually considered Whit-mire's casualremark to have been "malicious, unlawful, and wrongful," it is rea-sonable to suppose that Cooney, operating head of the plant, would have as readilyhave come to that conclusion as Gregory, and have made atleastsome small effortto question Whitmire.Furthermore, it hasbeen found that the rumor of the plant's probable closing wasrife in the plant.Gregory was partly responsible for it, if not wholly. It was socommon, as Parker's testimony quoted above shows, that this foreman made nocomment when Whitmire, in his presence, spoke to Gambrell about it. Finally, ithas also been found that management, in effect, perpetuated its own rumor, evenafterWhitmire's discharge, by its letter to employees stating that the Union couldnot make it keep the plant running 1 day.In the face of such facts, it would be unrealistic to believe that the real reasonfor Whitmire's discharge was his remark to Paige.The Trial Examiner is convincedby the preponderance of evidence that it was not.The incident did, however, providea pretext, behind which Gregory attempted to hide his real motive: his desire to ridthe plant of its most active union leader just before an election in which the Com-panywas taking an open,antiunion stand.In summary, the Trial Examiner concludes and finds that the reason advancedby the Respondent for Whitmire's dismissal is without merit. It is specificallyconcluded and found that the discharge was discriminatory for the purpose of dis-couraging membership and activity in the Union, and that it was designed to interferewith,restrain,and coerce employees in the exercise of rights guaranteed by theAct.D. The layoffs of Hamilton, Stepp, and HigginsThe complaint alleges and the answer admits that Clarence N. Stepp, William B.Higgins, and Evans S. Hamilton were laid off for a period of 1 week beginningabout April 29, 1954.General Counsel contends that the action was discriminatory,to discourage union activity.The Respondent pleads that it was because of the"willful and wrongful acts" of the three.To focus at once upon the precipitating incident, the 3 employees visited ForemanGrover R. Keith at his home on Saturday, April 24, 2 days after the election.Events leading up to the visit are as follows: While at work on Friday, April 23,a fellow employee came to Stepp's machine and squirted water on him from a testbottle,while Foreman Keith watched.The same employee repeated the squirting,this time with a hose.Observing that his foreman was grinning at him after thesecond shower, Stepp turned the hose upon the other employee as the latter startedto leave.A couple of hours later Keith came to Stepp and said, "I am telling every-body, and I want you to know it too-there are rules out there on that board andfrom now on they are going to be gone by. . . You boys have got your Unionnow . . . and the rules are going to be gone by from now on."Later that day Stepp was told by other employees that Keith was going to "pinkslip" him-apparently a method of recording misconduct.Reaching home, Steppbegan to worry about it; he told his wife and she worried. The next morning, a CRANSTON PRINT WORKS COMPANY581Saturday and nonworkingday, hetold his neighbor,Evans Hamilton, of his con-cern and the latter suggestedthat theygo to see Keith,whom he knew,and straightenout the matter.Stepp agreed.As they startedout of the latter'splace a thirdemployee, Higgins-on his way to see Hamilton-came by in his car,saw them,and stopped.When theytoldHiggins their errand,he offered to drive them toKeith's place.They accepted.Higgins stopped his car in the road outsideKeith'shouse and did not thereafter leave it.Hamilton and Stepp walked up to Keith'sdoor and rapped.He came out and the three talked for several minutes.In substance,there is slight difference in the testimony of the two employees andKeith as to what was said during that visit.Hamilton told the foreman that Steppwas upset about the incident,and thought the foreman was "picking on him," toquote Keith.Keith denied picking on anyone.The matter was reconciled,and theyparted amicably.Keith, a witness for the Respondent,readily admitted that "no-bodythreatened me," and whenasked bythe Respondent's counsel if he "had anyfear"at the time, he replied:"I had no knowledge of what might occur there at thetime, I could not say."He furtheradmittedthatHamilton"was not storming out atme, anything like that. . . .Yet Keith,for some reason,apparently reported the visit to higher authority.The following Monday,April 26,Stepp was summoned to the personnel office.There,in the presence of Keith and Personnel Manager Hardee, Supervisor TonyPearson told Stepp,after they had disposed of the water-squirting incident,"Thereis one other little thing I want to remind you of.you and your friends making avisit to Foreman Keith's house..I am absolutely not going to put up with that,anything that has to be settled will be settled here at Cranston's,not away fromCranston.Is that clear''.That will be all."On Thursday, April29, Stepp,Higgins, and Hamilton(the latter two together)were called into the same office, where Plant SuperintendentCooneymerely calledtheir attention to the visit to Keith's house and told them they were to be laid offfor a week "while he checked into it."A week or so later the three were permitted to return to work,but were not paidfor the time lost. It is undisputed that no 1 of the 3 was given any reason for theloss of pay or what the result of Cooney's "checking"was, if anything.It is alsouncontradicted that when Hamilton later noted that his pay was short,and he re-marked to Personnel Manager Hardee, "you must have found us guilty of some-thing,"Hardee replied,"I don'tknowifyouare guilty of anything."To the TrialExaminer it is significant that no member of management was ques-tioned about the layoff-Keith's testimony being limited to the incidentof April 24.The TrialExaminer is unable, therefore,to discern any evidence in the record tosupport the following assertion in the Respondent's brief:When theRespondent learned ofthe incident, it was correct in thinking thatthe purpose and probable result of such a visit was pure intimidation.Believ-ing this, it was justified in its approach to the problemNo member of management testified as to his "thinking,"of any sort,or eventhat he learnedof theincident.And Keith,who was there, by his own testimonyclearly wasnot intimidated.Plainly thereisno merit to the reason advancedby theRespondentfor the lay-offs.The TrialExaminer specifically finds that no 1 of the 3 employees engagedin "intimidation"of Keith, and that by visitingKeith they violatedno rule then inexistence.The real reason lies elsewhere.Hamilton had long been known by managementto be a union leader,even in previous organizational campaigns.As a union repre-sentative he had attended a Board hearing about 2 weeks before theelection.Allthree had openly worn union buttonsbefore theelectionon April 22.Andas notedabove, Keith had spoken to Stepp,the day afterthe election,about having theUnion in there.The Trial Examiner is convinced and finds that the discriminatory reprisal wasdirected primarily against Hamilton,and against the others only incidentally.44 In his brief General Counsel argues that a coexistent reason for the discipline of thethree employees was to demonstrate,in reprisal,to the employees that the Union couldnot assist them in grievancesThere well may be merit to this claim,in view of subse-quent events more fully described.Not until the day the strike began did the Respondentrecede from its position that the Union could not be present at the first step ofthe grievance procedureThus,throughout negotiations until the strike the Respondentwas insisting that employees must be permitted to do precisely what Stepp,Higgins, andHamilton had been laid off for doing. 582DECISIONSOF NATIONAL LABORRELATIONS BOARDUnder a similarly flimsy pretext,but a few days before, management had fired theUnion's other prominent leader-Whitmire.The real motive,it is concluded andfound,was to discourage union membership and activity and coerce and restrainemployees in the exercise of rights guaranteedby the Act.E. The refusal to bargain1.Continuing request to bargainDocumentary evidence requires the finding that as early as March 1954, theUnion was claiming majority representation among the Respondent'semployees,seeking recognition as their bargaining agent, and requesting negotiations lookingtoward a collective-bargaining agreement.Thus, a letter introduced into evidenceby the Respondent,signed by its counsel,and dated March 9, 1954, states:Cranston Print Works Company has referred to me your letter of March 1,with respect to recognition of your organization as bargaining agent.Our client is not willing to recognize any bargaining representative untilsuch has been certified as by law provided.Again, on April 13,the Union repeated its request,its representative saying in part:I further request that you set an early date for a conference at which time wemay consummate a collective bargaining agreement covering the heretoforementioned conditions of employment for the above described employees.The Union won the election on April 22,a fact plainly known to the Respondentimmediately after the results were announced by the Board.(A document bearingthe date of April 22 is in evidence,signed by three authorized observers for theRespondent,attesting to the proper conduct of the election.)On April 30, theBoard issued its certification.On May 10, the Union again asked for recognition,pointing out that it had by then been certified.In his brief General Counsel urges,with merit in the opinion to the Trial Ex-aminer,that the request for recognition and bargaining madebeforethe electionplainly put the Respondent on notice that the Union sought to be accorded recog-nition rights as soon as the Board election was held, if not earlier,and that therequest was continuing.It is so found .52.Plan of treatmentIt is General Counsel's claim that the Respondent,by unilateral action beforenegotiationmeetings began, by adamant positions maintained during negotiations,and by persisting in repeating proposals to which it well knew the Union could notagree without waiving theveryrights won in the election,refused to bargain beforethe strike began on July 17, and by such unfair labor practices caused the strike.Between May 27 and July 17, inclusive,seven negotiating meetings were held:May 27, June 21 and 22, and July 13, 14,16, and 17.The record contains a greatdeal of oral testimony concerning these meetings,as well as many pages of docu-ments, including purported minutes preparedby theRespondent after meetings hadoccurred.Seeking clarity in presentation,the Trial Examiner will attempt to appraise theevidence,making factual findings and drawing legal conclusions according to thesubjectmatters in issue, instead of considering events in the actual order ofoccurrence.3.Plant rules of conductDespite the continuing request to negotiate concerning wages and working condi-tions, and despite the Respondent's knowledge of the continuing request,almost im-mediately afteritknew the Union had won the election the Respondent began toviolate its legal obligation by changing unilaterally-without consulting the Union-many existing plant rules.For example,it posted new and altered rules between theelection day and May 27,when the first negotiating meeting took place,as follows:1.On April 27, a rule requiring an employee to report to management the causeof an absencebeforesuch absence occurred.Violation called for disciplinary action.2.On May 6, a rule forbidding an employee to visit the smoking booths 15 minutesbefore a shift change and 1 hour after.Violation called for disciplinary action.3.On May 6, a rule forbidding employees to enter the plant more than 15 minutesbefore the beginning of a shift.Violation called for disciplinary action.e General Counsel citesN L R. B. v Burton-Dixie Corp,210 F. 2d 199(C. A. 10),enfg.103 NLRB 880 CRANSTON PRINT WORKS COMPANY5834.On May 13, a rulerequiring donationsfor deaths, etc., to be placed in a box atthe plant gate.Also, on May 5 management posted an entirely revised list of "rules of conduct,"violation of which would warrant discharge.One of the revised rules, referred tobriefly in section111, B,above, is quoted:19. Soliciting for contribution,membership in organizations,or for the benefitof other outside plant activities. [Emphasis supplied.]In the light of the finding already made that Gregory threatened an employee with dis-charge if caught soliciting for the Union without restricting such prohibitions to work-ing time, the Trial Examiner specifically finds that the above-quoted revised rule, ap-parently still in effect at the time of the hearing, is so broad as to deprive employeesof rights clearly guaranteed by the Act. It is coercive, and violative of Section 8 (a)(1) of the Act.6When specifically questioned on the point, Gregory could point to no other periodin the plant history when so many rules of conduct had been revised or posted in soshort a time.No substantial reason or credible necessity for many of these rules'changes was offered by the Respondent's witnesses.A reasonable inference is thatmanagement imposed them by way of reprisal and because the Union had won theelection.As has been found,beforethe election Gregory threatened that if theUnion got in he "would make it hard and fight it to the finish." Andafterthe electionForeman Keith warned another employee: "You boys have got your Union now ...there are rules out there on that board and from now on they are going to be gone by."Except as to rule 19, quoted above and foundper seto be violative of the Act,the Trial Examiner makes no finding that the rules thus posted were illegally re-strictive of employee rights.The finding that they were posted in reprisal, however,supports the conclusion that such posting was coercive, and violative of Section 8 (a)(1) of the Act.All such changes were made and published without consultation with or notificationto the Union, at a time when the Union was the legal bargaining representative of theemployees as to all matters affecting working conditions.The Respondent's actionin this respect constitutedperse'refusal to bargain, even if taken before the date ofcertification.?Furthermore, with relation to such rules, the Respondentagainviolated Section8 (a) (5) when its personnel manager, Hardee, on June 11, after the certificationand after formal negotiations had begun, summarily replied to the Union's submissionof written grievances concerning rule changes, as follows:In reply to alleged grievances Nos. 1 through 14, the Company does not recognizethe fact that any part of grievances Nos. 1 through 14 are a proper matter for agrievance, and does not recognize the authority of the committee to raise thesequestions.It should be common knowledge among all men who have been employed by othersthat rules which must be observed while working are, except for wages, the most con-trolling factor of working conditions.To bar them as matters of negotiation, and todeny the legally chosen representative its right to "raise these questions," constituteclear and unmistakable failure on the part of the employer to meet his obligationsunder the Act.8Finally, the preponderance of credible evidence establishes that managementpersisted in its refusal to negotiate concerning its unilateral rule changes up to andincluding the date of the strike, July 17,9 thereby continuing to violate its statutoryON. L R. B. v American Tube Bending Co., Inc.,205 F. 2d 45 (C. A. 2) ; also JohmstonLuton Mower Corporation,110 NLRB 3955' SeeTennessee Valley Broadcasting Company,83 NLRB 898, footnote 7, confirming apolicy most recently reiterated by the present Board inValley City Furniture Company,110 NLRB 1589, footnote 58SeeNorfolkShipbuildingd Drydock Corporation,70 NLRB 391, 442, enfd. 172 F 2d813 (C A 4), where employer refused to deal with certified union concerning grievances6The Trial Examiner does not believe the testimony of Hardee and Owens to the effectthat on July 17 the latter requested the Union to meet withhim regarding these grievancesand that the Union declinedThis finding of disbelief is based upon(1) the Trial Ex-aminer's careful observation of both witnesses while testifying upon this crucial point ;(2) the fact that in the Respondent's draft of purportedminutes ofthe July 17 meeting,prepared and sent to the Union sometime in August, no mention is made of any offer onthe part of the Respondent to negotiate coned ring thesegrievances;and (3)the inherent 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDobligations.The supporting events, in summary, are as follows: (1) On May 27the Union orally protested the unilateral rule changes and management asked thatsuch grievances be submitted in writing; (2) between May 27 and June 11 the Unionsubmitted many such grievances in writing;(3) on June 11 management repliedas above-quoted, rejecting both the grievances as proper subjects and the Union'sright to submit them, despite the plain indication in the Respondent'sown minutesof theMay 27meeting that as of that date it would negotiate the matters asgrievances;(4) at the negotiating meeting on June 21,when the Union protestedmanagement's letter of June 11,management's top representative,Owens, said hewas not ready to discuss them and insisted that all future grievances must be signedby the individual employee claiming himself aggrieved: (5) on June 22 Owens againdeclined to discuss such grievances,but said,upon leaving the meeting,that al-though he had no authority to alter his position of June 11 Hardee could discussthem if he wished;(6) on July 13, according to the Respondent'sown minutesof the meeting, the Union proposed negotiating the plant rules but Owens replied,"No, it is the Company privilege to set up and administer rules and regulations";and (7)by the morning of July 17, just before the strike,management had notretreated from its original position but persisted in reserving to itself the right todetermine and enforce,unilaterally,plant rules of conduct.1°Ample substantial evidence also supports General Counsel's claim,and the TrialExaminer finds, that throughout actual negotiations up to and including the beginningof the strike the Respondent refused to bargain concerning plant rules-those alreadyestablished and those which might be invoked in the future-during the existenceof the contract.Thus, by the Respondent's own minutes of the June 22 meeting, assubmitted later to the Union,it is established that when the Union requested thatit be permitted to negotiate concerning plant rules, "Mr.Owens stated the Companyhad the right to make reasonable rules and would do so."According to similarwanted to negotiate our rules and made a part of the ContractMr. Owens replied,`No, it is the Company privilege to set up and administer rules and regulations.' "In the minutes of the July 17 meeting,the day the strike began, nothing appearsto show that the Respondent had retreated from its original position of insistingupon its right to make rules unilaterally.There is indication that on July 17 theparties discussed certain rulesalreadyin effect and agreed that some of them mightbe in any contract.The final written proposal by the Respondent to be submittedbefore the strike was to the effect thatafterithad discharged an employee for violat-ing some rule theremightbe later arbitration as to whether or not the employeeactually had violated the rule, but none as to the merit of the rule itself.The TrialExaminer considers and concludes that by maintaining the positions,above de-scribed,before the strike,the Respondent failed and refused to bargain.4.Other changes in working conditionsAlso shortly after the election, and without consultation with or notification totheUnion,the Respondent made numerous working-condition changes in variousdepartments, and thereafter refused to negotiate about them as grievances.For ex-amples: (1) In the color shop-where Hamilton, the union leader above identified,worked-the workload upon all employees was substantially increased and addi-tional help denied them;(2) in the packing room management stopped providingemployees with relief help; (3) shortly after the election employees in the agingdepartment, previously allowed 8 hours overtime on Saturday to clean machines,were reduced to 5 hours overtime; and (4) folders were given additional work aswell as additional pay.As to 3 of these 4 items, the Union protested in writing and,as noted heretofore,in June Hardee rejected each of them as not being "a propermatter for a grievance."And as with the plant rules, thereafter the Respondentprobabilities of the situation previously described and based upon the Respondent's owndocuments-its refusal to considei these questions as proper grievancesIt is inciedible,also, that the Union-so long deprived of its right todiscussthe grievances and told in factthat it had no right to submit them as grievances-should have declined an opportunityto meet and negotiate concerning then10 InArnistrong Cork Co v N L R B,faith compliance with Sections 8 (a) (5) and (1) of the Act presupposes that an employerwill not alter existing 'conditions of employment' without first consulting the exclusive bar-gaining representative selected by his employees, and granting it an opportuinty to nego-tiate on any proposed changes " CRANSTON PRINT WORKS COMPANY585continued its refusal to negotiate regarding these subjects up to and including thebeginningof the strike on July 17.For the reasons advanced for the conclusions of the matter of rules of conduct,the Trial Examiner likewise concludes that the Respondent violated Section 8 (a) (1)and (5) of the Act by its unilateral changing of working conditions, by its refusalto consider them as grievances for negotiation,and by its refusal to negotiate con-cerning them before July 17, the day of the strike.And as in the case of plant rules, the Respondent also refused during negotiationsup to July 17 to accord to the Union its legal right to notice and consultation regardingfuture changes in wages, hours, and working conditions. In its original proposal theRespondent proposed that the Union agree to the following, quoted in part: "TheUnion recognizes other rights and responsibilities belonging solely to the Company,prominent among which, but by no means inclusive, are ... the scheduling of shiftsand hours of work ... the establishment of incentives, bonuses or job rates...." TheUnion promptly protested that this proposal would require it to yield rights accordedby law to the legal bargaining agent.The Respondent insisted.As a witness, Owensadmitted thatnot until after the strikedid he make concession and agree to give theUnion "reasonable notice"before putting into effectjob rates and changes in workshifts.It is plain, and the Trial Examiner concludes and finds, that at the time thestrike occurred, on July 17, the Respondent was refusing to bargain, as above de-scribed, regarding changes in working conditions5.Wage informationBy letters dated May 10 and 13, even before the first negotiating meeting was held,the Union specifically requested the Respondent to furnish it with a copy of the exist-ing "wage scale, showing hourly rates, piece rates and average hourly earnings ofpiece rated employees."This information was not forwarded by the Company to theUnion.The request was orally repeated at the meeting of May 27.At thatmeetingthe Respondent gave the Union a document containing some of the information, butonly code numbers and no names of the employees. Thereupon the union repre-sentative asked for the missing information so "we could tell who and how much theywere making."Owens, for the Company, said he would have this information pre-pared, as well as still missing information concerning the piece-rated employees.Three weeks passed, and the information had not been provided.At the meetingon June 21 the union representative again requested it.Owens said it was not yetready, but would be.Another 3 weeks passed.On July 13, at a negotiating meeting,the Union repeated its request.Owens gave the union representative the earningsreport and names of only 8 individuals-in a plant employing more than 200.Whenasked where the rest of the information was, Owens replied that it had not been pre-pared, but would be. It was not provided to the Union between that date and the dayof the strike, July 17.Not until August 13, long after the strike was over and the Respondent had beenserved with the charge alleging refusal to bargain, was any list identifying names andclassifications given to the Union._No credible reason was advanced by management for its nearly 3-month delayin providing the requested information. It rests, apparently from the Respondent'sbrief, upon the denials of Owens and Hardee that such information was requested.Their denials are wholly unbelievable and are not credited by the Trial Examiner.The above-cited letters from the Union of May 10 and 13 are specific and clear, andthe Respondent concedes having received them.Owens' denial that any request wasrepeated on June 21 finds clear refutation in an exhibit placed in evidence by theRespondent itself-the first draft of management's purported minutes of the June 21meeting.From them the following is quoted:8.Wage information.The Union suggested that the Company furnish itwith the low, high and average earnings of all piece workers.... The Companytook the position that it was not willing to divulge personal earnings....Mere unwillingness,however, is not a valid defense,as the Board and courts havefound in numerous cases.Nor does the Respondent claim that the complexity ofthe information requested made compliance difficult.Other company minutes showthat its office has IBM equipment, and far more complicated data was provided toGeneral Counsel, upon his demand before the hearing, within 20 days.The record is not clear as to whether or not all of the requested information hadbeen provided the Union before the hearing. In any event, it is found that bythe time of the beginning of the strike, July 17, it had not been produced.Whetherconsidered,as an effective refusal,in view of the admitted unwillingness of the Com- 586DECISIONSOF NATIONALLABOR RELATIONS BOARDpany to "divulge personal earnings," or as stalling tactics, the Respondent's failureto comply with the Union's reasonable request constituted a failure to bargain ingood faith."6.Grievance procedureIn itsfirstwritten contract proposal to the Union, in June, the Respondent asked theUnion to agree, to waive, in effect, its legal right to be present at the first step ofany grievance procedure.The pertinent language of the proposal:all grievances respecting hours, wages or other conditions of employment ...shall ... be handled as follows:(a)Between the employee and his Supervisor.The Supervisor shall have aperiod of two work days in which to give the employee his answer....When this proposal came up for negotiation on June 22, the Union protestedagainstsuch deprivation of its right to be present.Owens declared that he must have a sectionof this type in any contract.During negotiations later that same day, the companyrepresentative presented the Union with a proposed "Grievance Procedure Form"which provided for an employee and his supervisor only in step 1.The Union ob-jectedagainand asked that the language of the law permitting the presence of aunionrepresentative be included.On July 13, at thenext meeting,the Union submitted a written counterproposalon this subjectcontainingthe provision: "that the Union representative has been givenopportunity to be present at each stage of thepresentation and the adjusment."Owens said he would not agree to this.On July 17, before the strike, Owens yielded in his position only to the extent thathe said he would "give consideration" to the Union's proposal that this section-containlanguage complying with the requirements of the law.Finally, during the course of the strike, on July 23, Owens agreed to include ap-propriate language. It was included in another written proposal offered to the Unionon July 26, and was agreed upon by the parties on July 30.The foregoingfindings arebased upon the credible testimony of Lisk, the unionrepresentative at themeetings,and documents placed in evidence by the Respondentitself.The Trial Examiner can placeno relianceupon Owens' testimony, flatly con-tradicted by Lisk, to the effect that as early as July 13 he withdrew from his posi-tion concerningstep 1 of the grievance procedure.The Respondent's draft minutesfor the morning of July 13 corroborate Lisk's testimony thathesubmitted thecounterproposal "on individuals to present grievances," and the same minutes indi-cate "no discussion" at thistime.The draft minutes for the afternoonsession, onthis point, read: "Owens referred to Grievance Procedure (page 20a) employee,shop steward & supervisor-however under Article 1, Section 2 page thislanguage(Owen read new new sub section) Lisk objected to word deal-Owen said we woulduse discuss if they wanted it...But the final minutes sent to the Union, onthe above point, states: "The Company's proposed grievance procedure on page20 A was briefly discussed as also was the Company's proposed modification to itsArticle 1, Section 2, which Owen read to the group.This was left open."HadOwens in fact agreed to the Union's request on this important point, at any timethat day, it is reasonable to believe that the minutes would have so indicated.Theonlyproposal to amend the grievance article, in written form and offered by theRespondent that day, mentions no word about step 1. The first written mention ofthe Company's permitting a steward to be present is containedin itsproposed contractsubmitted to the Union on July 26, referred to above.From the preponderance of credible evidence the Trial Examiner concludes thatas of July 17, by persisting in its refusal to permit a union representative to be presentat the first step in any grievance procedure, and its refusal to agree to include in anyagreementthe substance of its legal requirements in this respect, the Respondentfailed and refused to bargain in good faith.12SeeWhitin Machine Works,108 NLRB 1537, enfd. 217 F. 2d 593 (C A 4)That thepresent Board majority still holds to this view is shown inValley City Furniture Company,110 NLRB 1589, footnote 5. See alsoBoston Herald-Traveler Corporation,110 NLRB209712Bethlehem Steel Company, Shipbuilding Division, and Bethlehem-Sparrows PointShipyard, Inc.,89 NLRB 341. Section 9 (a) of the Act, in pertinent part, provides thatemployees may appeal to an employer directly "Provided . . . that the bargaining repre-sentative has been given an opportunity to be present at such adjustment." CRANSTON PRINT WORKS COMPANY5877.Less desirable working conditionsDuring the negotiations before July 17 the Respondent proposed that the Unionagree to bind the employees, by contract, to less desirable working conditions thanthey had enjoyed before the election.The General Counsel urges that such tacticsbe determined to be elements of bad-faith bargaining.First:In its initial contract proposals,submitted to the Union on June 14, man'agement proposed that minimum hourly rates for men and women workers shouldbe 80 and 75 cents, respectively.The Company'sestablishedminimum hourlyrates were then$1.12 and$1.02, according to oral information given to the Unionon May 27. The Respondent'sown purported minutes of the July 14 meeting,just before the strike began,state that it proposed to the Union that the existingminima be lowered to $1 for women and $1.10 for men.And even during thestrike, in its proposalof July26, the same reduced minima for men was offered.Second:In its initial proposal the Respondent asked the Union to agree that allemployees must have worked at least 1,500 hours in a given year to receive a vaca-tion;when the proposal was discussed at the meeting of June 21,Owens admittedthat this qualification or restriction had not been imposed in the past..The Respondentpersisted in this demand and it still appeared in its proposal of August 9 after thestrike.Third:In its first seniority proposal the Respondent set up various"factors"-suchas "knowledge,training,ability,skill," etc.-to govern the order of layoff and recallof employees.This proposal was made despite the fact that the current practice,as described in a document given to the Union the last of May,was as follows:Layoffs for lack of work will be made on a Departmental Seniority basis. Thelast person in the department will be the first to be laid off and the last to berecalled.The newly introduced"factors" had no part in the existing policy. In its proposalof August 9, after the strike,the Company still insisted upon its original proposaland the subject,as the Respondent'sminutes show,was one of the bones ofcontention on July 16, just before the strike.Fourth:Not until after the strike began did the Company recede even to adegree from its previously maintained insistence that any contract must contain aclause requiring an employee, upon penalty of discharge, to notify management atleast 6 hours before a shift change if he was to be absent. It turned aside theUnion's reasonable plea that a sudden illness might well make such notificationimpossible.The Union strenuously objected to each of the above-described proposals, yet theRespondent either insisted outright upon them or repeatedly submitted them fornegotiation.As examples of the Respondent's attitude at the negotiating table, the Trial Ex-aminer considers the above items to be ample support of General Counsel's claimof bad-faith bargaining.Particularly is this conclusion inescapable in the contextof discrimination, coercion, and acts ofper serefusals to bargain, previously found.The conduct of the Respondent in the above respects, the Trial Examiner believes,isevenmore demonstrative of bad faith than that described by the court inN. L. R. B. v. Reed & Prince Mfg.Co.,13 when it said:It is difficult to believe that the Company with a straight face and-in good faithcould have supposed that this proposal had the slightest chance of acceptanceby a self-respecting union, or even that it might advance the negotiations byaffording a basis of discussion,rather, it looks more like a stalling tactic by aparty bent upon maintaining the pretense of bargaining.8.Strike-referendum clauseFour days before the strike began the Respondent thrust into the negotiationsanother demand, the purpose of which General Counsel urges was to divest theUnion of its authority as the bargaining agent of the employees.Its proposal- ofJuly 13 reads:If a new agreement cannot be reached within sixty (60) days after the ex-piration date of this contract, the union shall have the right to strike, pro-13 205 F. 2d 131(C. A. 1). 588DECISIONS OF NATIONAL LABOR RELATIONS BOARD,vided, a majority of the employees voting in the bargaining unit shall havevoted in favor thereof in a secret ballot referendum held under the supervisionof an impartial State or Federal agency designated by the union.Although the Respondent thereafter receded somewhat from its original demandthat the Union bind itself not to strike for 60 days after the expiration of any con-tract,Owens insisted even during and after the strike that the referendum must beprovided for in the contract.The clause appears in the company proposal of July26, and again in its proposal of August 9.Counsel for the Respondent contends, in effect, that the Company had a right topropose anything and that the Union could have, had it wished, waived any rightthat it possessed under the law.General Counsel claims, however, that repeatedlyproposing such relinquishment of rights, in the face of the Union's consistent re-fusal, amounted to constructive insistence, with the plain indication that no agree-ment would be signed unless the Union yielded.Under the circumstances of dis-crimination, coercion, and bad-faith bargaining in general, heretofore described, theTrial Examiner is of the opinion that General Counsel's argument has real merit.This case is not comparable, in substance or even casual appearance, to the factsinUnited States Gypsum Company,109 NLRB 1113, wherein the same Trial Ex-aminer found, with Board adoption, that the mere proposal of a similar referen-dum was not bad-faith bargaining, and which counsel for the Respondent here cites.Specifically, the Trial Examiner finds that the Respondent here both proposed andinsisted upon the referendum in bad faith, and that by injecting this element intonegotiation the Respondent was motivated, not by any sincere desire to reach agree-ment with the Union, but by its professed intent, expressed even before the elec-tion, of "fighting" the bargaining agent of its employees.Conclusions in SummaryAs described in detail above, management made it plain by written announce-ment and by oral threats, even before the election, that if the employees chose theUnion as their bargaining agent they would suffer and not benefit.One unionleader was discriminatorily dismissed, another was discriminatorily laid off. Imme-diately upon learning of the result of the election the Respondent published new andrestrictive plant rules.Itmade changes in working conditions and pay without con-sultation with or notification to the Union.The Respondent's clearly expressed intent was made concrete at the bargainingtable.Early in negotiations Owens declared that bargaining would produce no eco-nomic benefits for the employees, and the minutes prepared by the Respondent, upto thetimeof the strike, establish beyond question that Owens made no retreat fromhis earlier resolve.Evenafterthe strike,management's proposals show that notonly would it not yield a point in the Union's economic requests, but even insistedthat the very subject of wages should not be raised in the bargaining for 6 monthsafter the contract was signed.As counsel for the Respondent claims in his brief, during the course of negotia-tionsmanagementdidmake some concessions.But they were purely negative con-cessions.Having earlier demanded that the Union agree to waive many of its rightsunder the law, the Respondent later and in some respects modified such de-mands-the only appreciable concessions made throughout the negotiations up tothe strike.The strategy of the Respondent appears to have been of the military variety-vig-orous offense as the best defense and wholly consistent with Gregory's promise to"fight" the Union.From April 22 and until July 17-and indeed up to the presentday-the Union has been mainly engaged in striving to regain for the employeesthe rights and working conditions they had enjoyedbeforethe election.It cannotbe reasonably said that such strategy seeks peaceable agreement, but rather that itaims toward complete discrediting of the bargaining agent and its eventual defeatand decertification.In short, for the reasons set out above, the Trial Examiner concludes and findsthat since the day the Union became the legal bargaining representative of theemployees in the appropriate unit,14 April 22, 1954, the Respondent has failed and14The complaint alleges, the answer in effect admits, and the Trial Examiner finds thatthe appropriate unit consists ofAll production and maintenance employees at theFletcher plant, excluding all executives, supervisors, clerical and professional employees,and guards, its defined in the Act, and all printers and printers' apprentices. CRANSTON PRINT WORKS COMPANY589refused to bargain with the Union in good faith, and thereby has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed by theAct.By its unfair labor practices, including the refusal to bargain, the discriminatorydischarge and layoffs, and by coercion, as found above, the Respondent causedemployees to strike on July 17, 1954.Since it caused the strike by its unfair labor practices, the Respondent was legallyrequired to reinstate the striking employees upon their unconditional offer to returnto work.Many such strikers were not reinstated, others were permitted to comeback only to less desirable shifts.The Trial Examiner considers and finds that bysuch action, unilaterally selecting the individuals and the shifts for reinstatementafter a strike caused by its own unfair labor practices, the Respondent continuedto refuse to bargain in good faith with the Union.F. The strike and refusal to reinstate strikersDuring the afternoon of July 17 a number of the employees, following a unionmeeting at which the Company's conduct during negotiations was reported, wenton strike.They were joined by others on July 19, the following workday.It is agreed by the parties that on July 27 the strike was at an end, and an un-conditional offer to return was made by the Union for all strikers.Most of thestrikers reported for work that day.Many of them, listed in Appendix A, attachedhereto,were told that their jobs had been filled and were not reinstated to anyjob on any shift.Others, listed in Appendix B, attached hereto, were placed onshifts other than the one they had worked upon before the strike.The prepon-derance of credible evidence shows, and the Trial Examiner finds, that putting anemployee upon a shift other than the one previously worked upon did not consti-tute full reinstatement.Testimony of management witnesses establishes that thechanges were made only because replacements had been hired during the courseof the strike.General Counsel contends that the Respondent's failure to reinstate the returningstrikers to their regular jobs was discriminatory within the meaning of Section 8(a) (3) of the Act. Since it has been found above that the strike was caused bythe Respondent's unfair labor practices, the Respondent was obligated, under thelaw, to reinstate all strikers-absent reasons not material here-to their same orsubstantially equivalent positions.There is merit, therefore, to General Counsel'scontention.Ample evidence sustains that portion of his complaint.During the strike Foreman Gambrell, previously identified, urged employeeMarion Corn to return to work, telling him that the Company was going to hire newemployees and if he would come back he would not lose his job. During the strikeGambrell also told Corn that the employees might as well come back because theCompany was not going to "give us any contract," according to the employee's un-contradicted testimony.Gambrell's solicitation of Corn's return, under threat of losing his job, wascoercive, and violative of the Act.His statement that the Company would notsign acontract with the Union bears significantly upon theissueof refusal to bar-gain.(SeeReed & Prince Mfg. Co., supra.)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section I, above, havea close,intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrialExaminer will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policiesof the Act..Having found that the Respondent has discriminated in regard to the hire andtenure of employment of Boyce A. Whitmire, Jr., Clarence N. Stepp, Evans S.Hamilton,William B. Higgins, and the employees listed in Appendixes A and 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDB, the Trial Examiner will recommend that the Respondent: (a) offer Whitmireand the employees listed in Appendixes A and B immediate and full reinstatementto their former or substantially equivalentpositions,without prejudice to theirseniority or other rights and privileges; (b) make whole Whitmire from the dateof his dismissal to the date of offer of reinstatement; Stepp, Hamilton, and Higginsfor the period of their discriminatory layoff; the employees listed on Appendix Afrom July 27, 1954, until the date of offer of reinstatement; and the employeeslisted in AppendixB 15 forany loss of wages, if any, caused by the discriminatorytransfer to other shifts upon reemployment after the strike.Back pay shall becomputed in accordance with the Board policy set out in F.W. Woolworth Com-pany,90 NLRB 289. It will further be recommended that the Respondent dis-miss,if necessary, any replacements hired since the strike began on July 17, 1954.Having found that the Respondent has unlawfully refused to bargain with theUnion, the Trial Examiner will recommend that, upon request, it bargain in goodfaith, and, if an understanding is reached, embody such understanding in a signedagreement.Itwill also be recommended that the Respondent cease and desistfrom specific coercive conduct, found herein.In view of the nature of the unfair labor practices found above, the commissionby the Respondent of similar and other unfair labor practices may reasonably beanticipated.The remedy should be coextensive with the threat. It will thereforebe recommended that the Respondent cease and desist frominfringingin any mannerupon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of Boyce A.Whitmire, Jr., Clarence N. Stepp, Evans S. Hamilton, William B. Higgins, andthe employees listed in Appendixes A and B, and thereby discouraging concertedactivity and membership in the above-named labor organization, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (3) and (1) of the Act.3.All production and maintenance employees at the Fletcher plant of the Re-spondent, excluding all executives, supervisors, clerical and professional employees,and guards, as defined in the Act, and all printers and printers' apprentices, con-stitute a unit appropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.4.The above-named Union was on April 22, 1954, and since that date has beenat all times, the exclusive representative of all employees in the aforesaid unit forpurposes of collective bargaining within the meaning of Section 9 (a) of the Act.5.By refusing on and after April 22, 1954, to bargain collectively with the above-named Union as the exclusive bargaining representative of employees in the afore-said unit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) and (1) of the Act.6.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]ss The Trial Examiner notes apparent and probably Inadvertent inconsistencies in cer-tain names appearing in the Appendixes, the complaint, and the record of applications andrecall prepared by the Respondent and placed in evidence as General Counsel's ExhibitNo 48 For example, the complaint alleges that Clarence Hill was not reinstated ; Gen-eral Counsel's Exhibit No 48 shows him as having been placed on the third shift. Also, noArthur Merrill, named in the complaint, is listed on General Counsel's Exhibit No. 4'8. It isassumed that, In the event of compliance with these recommendations, full access to theRespondent's records will be made available, and inaccuracies, if any, corrected. EASTMAN KODAK COMPANY591APPENDIX ANorman WilkieEugene AndersTony HootsVernon RhodesClyde JonesJoseph KingR. L. RoperJohn LondonParlie BakerPaul HutchisonArthur MerrillJohn HillWilliam C. ThomasWillie HootsJack GaspermanRalph W. McMinnTommieL. CrouchCharlie E. RobertsJames V. BrownJosephine SmithKenneth GarrettHugh MarshallNora DillHugh HootsCharles BurrellMadge SignamJoseph BrooksMillard CornLeonard TaborEstel GordonMarion CornCarm QuinnAdger BurnsLee EdwardsElla Mae AndersJames L. MillinaxArthur CaseCharles WrightBerlin BucknerCarrol BrysonForest SoutherClarence HillRudolph SteppLester F. EmoryElbert NanneyEuston LuskRichard BucknerClyde ThomasAdger SextonBob MeltonWm. J. McLaughlinJames R. BakerJohn NixBillyW.BeddingsfieldVollie WhitakerWilliam R. KingMyrtleLivingstonWade WilliamsHerbert CappsRidgeway RussellVestil EdwardsOrvale HyderAPPENDIX BHenry RussellGeorge JusticeJames F. SextonThurnBagwellJ.D. McClureJoseph N. BooneHomer IsrealLaughran Stepp('d. D. RhodesJune MiddletonCalvin WrightJames DavidsonArvil FranklinJames HyderJohn J. CagleSamuel RedrickRobert BrysonEdward WillisTommy YoungRay DavisBen WaldenA. L. FortnerWillie GibbsCharles QuallsE. S. HamiltonHugh RutledgeRedmon JacksonWilliam B. HigginsPaul CulbersonJames D. ThompsonJames BarnettC. F. HollingsworthVernon DrakeJohn F. BoboErnest JusticeTom CollinsLige FranklinClarence SteppStanbury FranklinEastman Kodak CompanyandFilm Technicians of the MotionPicture Industry,Local 683, of the International Alliance ofTheatrical Stage Employees and Moving Picture Machine Oper-ators of the United States and Canada,AFL-CIO,Petitioner.Case No. 21-RC-4118. February 27, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.115 NLRB No. 91.1